Exhibit 10.1

Execution Version

FIFTH AMENDMENT AND RESTATEMENT AGREEMENT dated as of December 18, 2014 (this
“Amendment and Restatement Agreement”) by and among Fidelity National
Information Services, Inc., a Georgia corporation (the “Company”), each Lender
party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Swing Line Lender and L/C Issuer and Bank of America,
N.A., Wells Fargo Bank, National Association, HSBC Bank USA, National
Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National
Association, as Swing Line Lenders and L/C Issuers.

RECITALS:

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of April 23, 2013 (as amended, supplemented or otherwise modified from time to
time prior to the date hereof, the “Existing Credit Agreement”) among the
Company, certain Subsidiaries of the Company party thereto, each lender from
time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer and Bank of America, N.A.
and Wells Fargo Bank, National Association, as Swing Line Lenders. Capitalized
terms used herein and not otherwise defined herein have the meanings assigned to
them in the Amended Agreement (as defined below).

The Company has requested an amendment to the Existing Credit Agreement and in
connection therewith, in each case on the terms and subject to the conditions
set forth herein and in the Amended Agreement and on the Fifth Restatement
Effective Date:

(A) the Company has decided to repay in full (the “Refinancing”) any outstanding
Term A-4 Loans (as defined in the Existing Credit Agreement and referred to
herein as the “Existing Term Loans”) and Revolving Credit Loans (as defined in
the Existing Credit Agreement and referred to herein as the “Existing Revolving
Loans” and, together with the Existing Term Loans, the “Existing Loans”), and to
terminate any outstanding Revolving Credit Commitments (as defined in the
Existing Credit Agreement and referred to herein as the “Existing Revolving
Commitments”), it being understood and agreed that (i) notwithstanding anything
to the contrary in Section 3.07(a) of the Existing Credit Agreement, the Company
shall not be required to compensate any holder of any Existing Loans who shall
continue as a Lender under the Amended Agreement as of the Fifth Restatement
Effective Date for any loss, cost or expense described in said Section 3.07(a)
that is incurred by such holder in connection with the Refinancing and (ii) the
Eurocurrency Rate applicable to any Term Loan made or deemed to be made on the
Fifth Restatement Effective Date having an Interest Period ending on January 2,
2015 shall be, until the end of such Interest Period, the Eurocurrency Rate in
effect immediately prior to the Fifth Restatement Effective Date;



--------------------------------------------------------------------------------

(B) the financial institutions executing this Amendment and Restatement
Agreement as Lenders have agreed to become Lenders and to provide Term Loans
and/or Revolving Credit Commitments in each case in the amounts set forth herein
or in the Amended Agreement with respect to such Lenders;

(C) the financial institutions executing this Amendment and Restatement
Agreement as Swing Line Lenders have agreed to become Swing Line Lenders and to
provide Swing Line Commitments in the amounts set forth herein or in the Amended
Agreement with respect to such Swing Line Lender; and

(D) the financial institutions executing this Amendment and Restatement
Agreement as L/C Issuers have agreed to become L/C Issuers and to provide L/C
Commitments in the amounts set forth herein or in the Amended Agreement with
respect to such L/C Issuer.

In order to effect the foregoing, the Company and the other parties hereto
desire to amend and restate, as of the Fifth Restatement Effective Date, the
Existing Credit Agreement and to enter into certain other agreements herein, in
each case subject to the terms and conditions set forth herein. Therefore, in
consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Fifth Restatement Effective Date:

(a) The Existing Credit Agreement is hereby amended and restated in its entirety
in the form of the Fifth Amended and Restated Credit Agreement set forth as
Annex A hereto (the Existing Credit Agreement, as so amended and restated, being
referred to as the “Amended Agreement”).

(b) Schedules 2.01 and 2.05 to the Existing Credit Agreement are hereby amended
and restated as set forth on Schedules 2.01 and 2.05 hereto, respectively.

(c) Schedules 1, 1.01A and 1.01B to the Existing Credit Agreement are hereby
deleted in their entirety.

(d) Schedule 1.01C to the Existing Credit Agreement is hereby renamed as
Schedule 1.01.

(e) The Existing Credit Agreement is hereby amended by adding Schedule 2.04
thereto in the form of Schedule 2.04 hereto.

(f) Exhibit E to the Credit Agreement is hereby amended and restated as set
forth on Exhibit E hereto.

(g) The Existing Credit Agreement is hereby amended by deleting Exhibit G.

 

2



--------------------------------------------------------------------------------

(h) The Existing Credit Agreement is hereby amended by adding Exhibits K-1, K-2,
K-3 and K-4 thereto in the forms of Exhibits K-1, K-2, K-3 and K-4 hereto,
respectively.

Except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof immediately prior to the Fifth Restatement
Effective Date, will continue to be schedules and exhibits to the Amended
Agreement.

SECTION 2. Termination of Subsidiary Guaranty. Each party hereto acknowledges
and agrees that, as of the Fifth Restatement Effective Date, the Subsidiary
Guaranty (as defined in the Existing Credit Agreement and referred to herein as
the “Existing Subsidiary Guaranty”) shall be terminated.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment and Restatement Agreement, the Company represents and
warrants to each other party hereto that as of the date hereof and as of the
Fifth Restatement Effective Date:

(a) The execution, delivery and performance by the Company of this Amendment and
Restatement Agreement are (i) within the Company’s corporate or other powers,
(ii) have been duly authorized by all necessary corporate, shareholder or other
organizational action, and (iii) do not and will not (A) contravene the terms of
any of the Company’s Organization Documents, (B) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Amended Agreement), or require any payment to
be made under (1) any documentation governing any Permitted Subordinated
Indebtedness, (2) any other Contractual Obligation to which the Company is a
party or affecting the Company or the properties of the Company or any of its
Subsidiaries or (3) any order, injunction, writ or decree, of or with any
Governmental Authority or any arbitral award to which the Company or its
property is subject, or (C) violate, in any material respect, any Law; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (B) to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

(b) This Amendment and Restatement Agreement has been duly executed and
delivered by the Company. This Amendment and Restatement Agreement (as of the
date hereof and as of the Fifth Restatement Effective Date) and the Amended
Agreement (as of the Fifth Restatement Effective Date) constitute legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.

 

3



--------------------------------------------------------------------------------

(c) The representations and warranties of each Loan Party set forth in Article 5
of the Amended Agreement that are qualified by materiality are true and correct,
and the representations and warranties that are not so qualified are true and
correct in all material respects, in each case on and as of the date hereof
(other than with respect to any representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty is
true and correct in all material respects as of such earlier date).

(d) After giving effect to this Amendment and Restatement Agreement and the
transactions contemplated hereby, no Default has occurred and is continuing.

SECTION 4. Effectiveness of this Amendment and Restatement Agreement. This
Amendment and Restatement Agreement shall become effective as of the date
hereof; provided that the Administrative Agent shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of the
Company, the Lenders, the Administrative Agent, each Swing Line Lender and each
L/C Issuer.

SECTION 5. Effectiveness of Amended and Restated Credit Agreement. The
effectiveness of the amendment and restatement of the Existing Credit Agreement
in the form of the Amended Agreement is subject to the satisfaction of the
following conditions precedent (the date on which all of such conditions shall
first be satisfied, the “Fifth Restatement Effective Date”):

(a) This Amendment and Restatement Agreement shall have become effective in
accordance with Section 4.

(b) The conditions set forth in Section 4.02(a) and (b) of the Amended Agreement
shall be satisfied, and the representations and warranties contained in Sections
5.05(b) and 5.06 shall be true and correct in all material respects, in each
case on and as of the Fifth Restatement Effective Date, and the Administrative
Agent shall have received a certificate dated as of the Fifth Restatement
Effective Date, and signed by a Responsible Officer of the Company, to such
effect.

(c) The Administrative Agent shall have received the favorable legal opinions of
counsel to the Company addressed to each Agent and each Lender dated the Fifth
Restatement Effective Date, which opinions shall be in form and substance
substantially similar to those delivered in connection with the Existing Credit
Agreement.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of execution, delivery and performance of this Amendment and
Restatement Agreement and the Amended Agreement and any other legal matters
relating to the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

4



--------------------------------------------------------------------------------

(e) The Company shall have paid all fees and other amounts due and payable
pursuant to this Amendment and Restatement Agreement and the Fee Letters,
including, to the extent invoiced, reimbursement or payment of reasonable
out-of-pocket expenses in connection with this Amendment and Restatement
Agreement and any other out-of-pocket expenses of the Administrative Agent
required to be paid or reimbursed pursuant to the Amended Agreement, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

(f) Since December 31, 2013, there has been no change, occurrence or development
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

(g) If requested at least 10 days prior to the Fifth Restatement Effective Date,
the Administrative Agent and the Lenders shall have received, at least 3
Business Days prior to the Fifth Restatement Effective Date, all documentation
and other information reasonably requested by them under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

The Administrative Agent shall notify the Company and the Lenders of the Fifth
Restatement Effective Date and such notice shall be conclusive and binding.

SECTION 6. Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended Agreement, this Amendment and Restatement Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Amended
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Company to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, the Amended Agreement or any other Loan Document in similar or
different circumstances.

(b) On and after the Fifth Restatement Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, and each reference to the “Credit Agreement” in any
other Loan Document shall be deemed a reference to the Amended Agreement. This
Amendment and Restatement Agreement shall constitute a “Loan Document” for all
purposes of the Amended Agreement and the other Loan Documents.

SECTION 7. Governing Law. THIS AMENDMENT AND RESTATEMENT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8. Costs and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment and Restatement Agreement, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

 

5



--------------------------------------------------------------------------------

SECTION 9. Counterparts. This Amendment and Restatement Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or other electronic imaging means of an executed counterpart of a
signature page to this Amendment and Restatement Agreement shall be effective as
delivery of an original executed counterpart of this Amendment and Restatement
Agreement.

SECTION 10. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment and
Restatement Agreement.

SECTION 11. Severability. If any provision of this Amendment and Restatement
Agreement or any other Loan Document is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment and Restatement Agreement and the other Loan
Documents shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[Remainder of page intentionally blank]

 

6



--------------------------------------------------------------------------------

FIDELITY NATIONAL INFORMATION SERVICES, INC.

By:  

/s/ Jason L. Couturier

  Name: Jason L. Couturier  
Title: Senior Vice President of Finance and Treasurer

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Lender, Administrative Agent, Swing
Line Lender and L/C Issuer

By:  

/s/ Tina Ruyter

  Name: Tina Ruyter   Title: Executive Director

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender,
Swing Line Lender and L/C Issuer

By:  

/s/ Dominic Malleo

  Name: Dominic Malleo   Title: Director

 

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender, Swing
Line Lender and L/C Issuer

By:  

/s/ Tracy Moosbrugger

  Name: Tracy Moosbrugger   Title: Managing Director

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL
ASSOCIATION, as Lender, Swing
Line Lender and L/C Issuer

By:  

/s/ Santiago Riviere

  Name: Santiago Riviere   Title: Senior Vice President

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as Lender, Swing Line
Lender and L/C Issuer

By:  

/s/ Lillian Kim

  Name: Lillian Kim   Title: Director

 

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as Lender, Swing Line Lender and L/C Issuer

By:  

/s/ James F. Cooper

  Name: James F. Cooper   Title: Sr. Vice President

 

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

[LENDERS] By:  

[On file with Administrative Agent]

  Name:   Title:

 

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS AND TERM LOANS

(ALL FIGURES IN U.S. DOLLARS)

 

Revolving Credit Commitments

 

Lender

   Commitment Amount  

[On file with Administrative Agent]

     [     ] 

TOTAL

   $ 3,000,000,000.00   

 

Schedule 2.01



--------------------------------------------------------------------------------

Term Commitments

 

Lender

   Commitment Amount  

[On file with Administrative Agent]

     [     ] 

TOTAL

   $ 1,300,000,000.00   

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 2.04

L/C COMMITMENTS

 

Lender

   L/C Commitment  

JP Morgan Chase Bank, N.A.

   $ 25,000,000   

Bank of America, N.A.

   $ 25,000,000   

Wells Fargo Bank, National Association

   $ 25,000,000   

HSBC Bank USA, National Association

   $ 25,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 25,000,000   

U.S. Bank National Association

   $ 25,000,000   

TOTAL

   $ 150,000,000   

 

Schedule 2.04



--------------------------------------------------------------------------------

Schedule 2.05

SWING LINE COMMITMENTS

 

Lender

   Swing Line
Commitment  

JP Morgan Chase Bank, N.A.

   $ 75,000,000   

Bank of America, N.A.

   $ 75,000,000   

Wells Fargo Bank, National Association

   $ 75,000,000   

HSBC Bank USA, National Association

   $ 75,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 75,000,000   

U.S. Bank National Association

   $ 75,000,000   

TOTAL

   $ 450,000,000   

 

Schedule 2.05



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,    

 

  To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of December 18, 2014 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Fidelity National Information Services, Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, each
lender party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and Bank of America, N.A., Wells Fargo Bank,
National Association, HSBC Bank USA, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National Association as Swing Line
Lenders and L/C Issuers.

The undersigned, a Responsible Officer of the Company, hereby certifies as of
the date hereof that he/she is the             of the Company, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on behalf of the Company, and hereby certifies on
behalf of the Company that:

[Use following paragraph I for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
and its Subsidiaries ended as of the above date, together with the report and
opinion of the independent certified public accountant required by such Section.

[Use following paragraph I for fiscal quarter financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Company and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2. To the knowledge of the undersigned Responsible Officer, the Company has
caused to be made, a review of the activities of the Company and its Restricted
Subsidiaries in regard to the matters relevant to this Compliance Certificate
during such fiscal period and has required that the results thereof be reported
to the undersigned Responsible Officer.

 

E-1



--------------------------------------------------------------------------------

[select one:]

[To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, no Default has occurred during such
fiscal period and is continuing on the Financial Statement Date.]

– or –

[To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, the following is a list of each
Default (and its nature and status) that has occurred during such fiscal period
and is continuing on the Financial Statement Date:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are delivered in compliance with Section 6.02(b).

4. The aggregate principal amount of the Swing Line Loans and Revolving Credit
Loans that were drawn for the purpose of credit card settlements and outstanding
on the Financial Statement Date is $            , of which $            (the
“Repaid Amount”) was repaid within three Business Days after the Financial
Statement Date, and the Total Indebtedness set forth in Schedule 2 has been
reduced by the Repaid Amount.

[Include the following paragraph if applicable]

5. A Qualified Acquisition was consummated during the Subject Period (as defined
in Schedule 2 hereto) for which the company has elected the step-up in the
maximum Leverage Ratio level pursuant to and in accordance with the provisions
of the proviso to Section 7.10 of the Agreement (such elected Qualified
Acquisition, the “Elected Qualified Acquisition”), including, without
limitation, that (i) the notice of such election having been provided within 30
days after the consummation of such Elected Qualified Acquisition, (ii) no more
than two such elections (or, if the Maturity Date of the Revolving Loans has
been extended pursuant to Section 2.18 of the Agreement, three such elections)
may be made during the life of the Agreement and (iii) if an election was made
previously for another Qualified Acquisition, the lower maximum Leverage Ratio
level shall have been maintained for at least two Testing Periods (as defined in
Section 7.10 of the Agreement).

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Responsible Officer has executed this
Certificate on behalf of the Company as of             .

 

FIDELITY NATIONAL INFORMATION SERVICES, INC.

By:  

 

  Name:   Title:

 

E-3



--------------------------------------------------------------------------------

SCHEDULE I

to the Compliance Certificate

[Audited or unaudited financial statements required by Section 6.01(a) or (b) of
the Agreement] [are attached hereto] [or] [are posted on the Company’s website]

 

E-4



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

For the Quarter/Year ended             (“Financial Statement Date”)

“Subject Period” means the four consecutive fiscal quarters ending on the
Financial Statement Date.

All Section references refer to the Agreement.

 

I. Section 7.10(a)-Leverage Ratio1

 

A.     Consolidated EBITDA of the Restricted Companies

  

1.      Consolidated Net Income:

   $       

 

 

 

2.      The sum of the amount which, in the determination of Consolidated Net
Income for such period, was deducted for, without duplication:

  

(i)     total interest expense:

   $       

 

 

 

(ii)    income, franchise and similar taxes:

   $       

 

 

 

(iii)  depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs):

   $       

 

 

 

(iv)   letter of credit fees:

   $       

 

 

 

(v)    non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Company or any of its Restricted Subsidiaries pursuant to a written plan or
agreement or the treatment of such options under variable plan accounting:

   $                   

 

 

 

(vi)   extraordinary charges:

   $                   

 

 

 

(vii) non-cash amortization (or write offs) of financing costs (including debt
discount, debt issuance costs and commissions and other fees associated with
Indebtedness, including the Loans):

   $                   

 

 

 

 

1  Calculated as of the end of any fiscal quarter of the Company for the Subject
Period.

 

E-5



--------------------------------------------------------------------------------

(viii) cash expenses incurred in connection with the Transactions or, to the
extent permitted under the Agreement, any Investment permitted under Section
7.02 (including any Permitted Acquisition), Equity Issuance or Debt Issuance (in
each case, whether or not consummated):

   $       

 

 

 

(ix)   losses realized upon the Disposition of property or assets outside of the
ordinary course of business:

   $       

 

 

 

(x)    to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition:

   $       

 

 

 

(xi)   to the extent covered by insurance, expenses with respect to liability or
casualty events or business interruption:

   $       

 

 

 

(xii) non-cash purchase accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with any Investment permitted under Section 7.02 (including any
Permitted Acquisition):

   $       

 

 

 

(xiii) non-cash losses from Joint Ventures and non-cash minority interest
reductions:

   $        

 

 

 

(xiv) fees and expenses in connection with exchanges or refinancings of
Indebtedness not prohibited by this Agreement:

   $       

 

 

 

(xv)  (A) non-cash, non-recurring charges with respect to employee severance,
(B) other non-cash, non-recurring charges so long as such charges described in
this clause (B) do not result in a cash charge in a future period (except as
permitted in clause (C)) and (C) non-recurring charges other than those referred
to in clauses (A) and (B) so long as such charges described in this clause
(C) do not exceed $30,000,000 during any fiscal year:

   $                  

 

 

 

(xvi)other expenses or charges reducing Consolidated Net Income which do not
represent a cash item in such period or any future period:

   $       

 

 

 

 

E-6



--------------------------------------------------------------------------------

3.      The sum of the amount which, in the determination of Consolidated Net
Income, has been included for:

  

(i)     non-cash gains (other than with respect to cash actually received) and
extraordinary gains:

   $        

 

 

 

(ii)    gains realized upon the Disposition of property outside of the ordinary
course of business:

   $       

 

 

 

Total

   $       

 

 

 

4.      Excluded effects:

  

(i)     Unrealized losses/gains in respect of Swap Contracts:

   $       

 

 

 

(ii)    Losses/gains in respect of purchase accounting adjustments for earnout
obligations arising from acquisitions

   $       

 

 

 

Total

   $       

 

 

 

5.      Consolidated EBITDA (Line I.A.l +Total for I.A.2-Total for I.A.3
(+/-)Total for Line I.A.4) =

   $       

 

 

 

B.     Total Indebtedness at the Financial Statement Date

  

1.      The aggregate Outstanding Amount of all Loans, the aggregate undrawn
amount of all outstanding trade Letters of Credit and all Unreimbursed Amounts:2

   $                  

 

 

 

2.      The sum of the following other Indebtedness of the Restricted
Companies:3

  

(i)     all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments or
agreements:

   $       

 

 

 

(ii)    the maximum available amount of all letters of credit (including standby
and commercial) and bankers’ acceptances, in each case solely to the extent
drawn and unreimbursed:

   $       

 

 

 

 

2  The amount to be reported on Item I shall be reduced by the Repaid Amount
referred in paragraph 4 of the Compliance Certificate (i.e. the amount of any
outstanding Swing Line Loans and Revolving Credit Loans drawn for the purpose of
credit card settlements that were repaid within three Business Days after the
Financial Statement Date).

3  Item 2 shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is non-recourse to such Person.

 

E-7



--------------------------------------------------------------------------------

(iii)  indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse (the amount for purposes of this Item (iv) shall be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith):

   $       

 

 

 

(iv)   all Attributable Indebtedness:

   $       

 

 

 

(v)    all indebtedness or similar financing obligations under any
Securitization Financing:

   $       

 

 

 

(vi)   all Guarantees of the Restricted Companies of any of items (i) through
(v):

   $       

 

 

 

3.      Total Indebtedness (Item 1 + Subtotal for Item 2):4

   $       

 

 

 

         Leverage Ratio (Line I.B.3/Line I.A.5)

         : 1.00   

Maximum permitted:

 

Period

   Leverage
Ratio  

If an Elected Qualified Acquisition (as defined in paragraph 5 of this
Compliance Certificate ) was consummated during the Subject Period:

     4.0:1.0   

Otherwise:

     3.5:1.0   

 

4  To be reduced, in the case of any Indebtedness of a Majority-Owned Subsidiary
that is a Restricted Subsidiary, by an amount directly proportional to the
amount by which Consolidated EBITDA determined pursuant to Section I.A. above
was reduced (including through the calculation of Consolidated Net Income) by
the elimination of a minority interest in such Majority-Owned Subsidiary owned
by a Person other than a Restricted Company.

 

E-8



--------------------------------------------------------------------------------

II. Section 7.10(b)-Interest Coverage Ratio5

 

A.     Consolidated EBITDA of the Restricted Companies (Line I.A.5 above):

      $          

 

 

 

B.     Consolidated Interest Charges of the Restricted Companies for the Subject
Period, which is the amount payable with respect to:

      $          

 

 

 

1.      total interest expense payable in cash plus pay-in-kind interest in
respect of all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or similar instruments or agreements
(including the interest component under Capitalized Leases, but excluding, to
the extent included in interest expense, (i) fees and expenses associated with
the consummation of the Transactions, (ii) annual agency fees paid to the
Administrative Agent, (iii) costs associated with obtaining Swap Contracts,
(iv) fees and expenses associated with any Investment permitted under
Section 7.02, Equity Issuance or Debt Issuance (whether or not consummated) and
(v) amortization of deferred financing costs:

      $          

 

 

 

2.      interest income with respect to Cash on Hand:

      $          

 

 

 

         Consolidated Interest Charges Total (Line II.B.l – Line II.B.2)

      $          

 

 

 

         Interest Coverage Ratio (Line II.A / Line II.B)

            :1.00         

 

 

 

Minimum Interest Coverage Ratio required:

     3.00:1.0      

 

 

5  Calculated as of the end of any fiscal quarter of the Company for the four
fiscal quarters ending on the Financial Statement Date.

 

E-9



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of December 18, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement” the terms defined therein being used
herein as therein defined), among Fidelity National Information Services, Inc.,
a Georgia corporation, the Designated Borrowers from time to time party thereto,
each lender party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, and Bank of America, N.A., Wells Fargo Bank,
National Association, HSBC Bank USA, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National Association as Swing Line
Lenders and L/C Issuers.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of December 18, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement” the terms defined therein being used
herein as therein defined), among Fidelity National Information Services, Inc.,
a Georgia corporation, the Designated Borrowers from time to time party thereto,
each lender party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, and Bank of America, N.A., Wells Fargo Bank,
National Association, HSBC Bank USA, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National Association as Swing Line
Lenders and L/C Issuers.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of December 18, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement” the terms defined therein being used
herein as therein defined), among Fidelity National Information Services, Inc.,
a Georgia corporation, the Designated Borrowers from time to time party thereto,
each lender party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, and Bank of America, N.A., Wells Fargo Bank,
National Association, HSBC Bank USA, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National Association as Swing Line
Lenders and L/C Issuers.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of December 18, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement” the terms defined therein being used
herein as therein defined), among Fidelity National Information Services, Inc.,
a Georgia corporation, the Designated Borrowers from time to time party thereto,
each lender party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, and Bank of America, N.A., Wells Fargo Bank,
National Association, HSBC Bank USA, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National Association as Swing Line
Lenders and L/C Issuers.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

Annex A

Form of Fifth Amended and Restated Credit Agreement

[See attached.]

 

Annex A



--------------------------------------------------------------------------------

Execution

 

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of December 18, 2014

among

FIDELITY NATIONAL INFORMATION SERVICES, INC.

and CERTAIN SUBSIDIARIES,

as Borrowers,

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

and

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

HSBC BANK USA, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

U.S. BANK NATIONAL ASSOCIATION,

as Swing Line Lenders and L/C Issuers

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

HSBC BANK USA, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Running Managers,

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

HSBC BANK USA, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

BARCLAYS BANK PLC

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

CITIGROUP GLOBAL MARKETS INC.

and

LLOYDS BANK plc,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01. Defined Terms

     1   

Section 1.02. Other Interpretive Provisions

     34   

Section 1.03. Accounting Terms

     34   

Section 1.04. Rounding

     35   

Section 1.05. References to Agreements and Laws

     35   

Section 1.06. Times of Day

     35   

Section 1.07. Timing of Payment or Performance

     35   

Section 1.08. Exchange Rates; Currency Equivalents

     35   

Section 1.09. Additional Alternative Currencies

     35    ARTICLE 2    THE COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01. The Committed Loans

     36   

Section 2.02. Borrowings, Conversions and Continuations of Committed Loans

     37   

Section 2.03. Bid Loans

     39   

Section 2.04. Letters of Credit

     41   

Section 2.05. Swing Line Loans

     49   

Section 2.06. Prepayments

     52   

Section 2.07. Termination or Reduction of Commitments

     53   

Section 2.08. Repayment of Loans

     54   

Section 2.09. Interest

     54   

Section 2.10. Fees

     55   

Section 2.11. Computation of Interest and Fees

     55   

Section 2.12. [Reserved]

     55   

Section 2.13. Payments Generally

     55   

Section 2.14. Sharing of Payments

     58   

Section 2.15. Designated Borrowers

     58   

Section 2.16. Increase in Commitments

     60   

Section 2.17. Defaulting Lenders

     61   

Section 2.18. Extension of Maturity Date

     63    ARTICLE 3    TAXES, INCREASED COSTS AND ILLEGALITY   

Section 3.01. Taxes

     64   

Section 3.02. Illegality

     68   

Section 3.03. Inability to Determine Rates

     68   

Section 3.04. Increased Costs

     69   

Section 3.05. [Reserved]

     70   

 

i



--------------------------------------------------------------------------------

Section 3.06. Reserves on Eurocurrency Rate Loans

     70   

Section 3.07. Funding Losses

     71   

Section 3.08. Matters Applicable to All Requests for Compensation

     71   

Section 3.09. Replacement of Lenders Under Certain Circumstances

     73   

Section 3.10. Survival

     74    ARTICLE 4    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

Section 4.01. Conditions to Fifth Restatement Effectiveness

     74   

Section 4.02. Conditions to All Credit Extensions

     74    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01. Existence, Qualification and Power; Compliance with Laws

     75   

Section 5.02. Authorization; No Contravention

     75   

Section 5.03. Governmental Authorization; Other Consents

     76   

Section 5.04. Binding Effect

     76   

Section 5.05. Financial Statements; No Material Adverse Effect

     76   

Section 5.06. Litigation

     76   

Section 5.07. Ownership of Property; Liens

     76   

Section 5.08. Anti-Corruption Laws and Sanctions

     77   

Section 5.09. Taxes

     77   

Section 5.10. ERISA Compliance

     77   

Section 5.11. [Reserved]

     78   

Section 5.12. Margin Regulations; Investment Company Act

     78   

Section 5.13. Disclosure

     78    ARTICLE 6    AFFIRMATIVE COVENANTS   

Section 6.01. Financial Statements

     78   

Section 6.02. Certificates; Other Information

     79   

Section 6.03. Notices

     80   

Section 6.04. Payment of Obligations

     81   

Section 6.05. Preservation of Existence, Etc.

     81   

Section 6.06. Maintenance of Properties

     81   

Section 6.07. Maintenance of Insurance

     81   

Section 6.08. Compliance with Laws

     81   

Section 6.09. Books and Records

     81   

Section 6.10. Inspection Rights

     82   

Section 6.11. Use of Proceeds

     82   

Section 6.12. [Reserved]

     82   

Section 6.13. Further Assurances

     82   

Section 6.14. Designation of Subsidiaries

     82   

 

ii



--------------------------------------------------------------------------------

ARTICLE 7    NEGATIVE COVENANTS   

Section 7.01. Liens

     83   

Section 7.02. Investments

     86   

Section 7.03. Subsidiary Indebtedness

     86   

Section 7.04. [Reserved]

     88   

Section 7.05. Dispositions

     88   

Section 7.06. Restricted Payments

     88   

Section 7.07. Use of Proceeds

     89   

Section 7.08. [Reserved]

     89   

Section 7.09. [Reserved]

     89   

Section 7.10. Financial Covenants

     89    ARTICLE 8    EVENTS OF DEFAULT AND REMEDIES   

Section 8.01. Events of Default

     89   

Section 8.02. Remedies Upon Event of Default

     91   

Section 8.03. Application of Funds

     91    ARTICLE 9    ADMINISTRATIVE AGENT AND OTHER AGENTS   

Section 9.01. Appointment and Authorization of Agents

     92   

Section 9.02. Delegation of Duties

     93   

Section 9.03. Liability of Agents

     93   

Section 9.04. Reliance by Agents

     93   

Section 9.05. Notice of Default

     94   

Section 9.06. Credit Decision; Disclosure of Information by Agents

     94   

Section 9.07. Indemnification of Agents

     95   

Section 9.08. Agents in their Individual Capacities

     95   

Section 9.09. Successor Agents

     95   

Section 9.10. Administrative Agent May File Proofs of Claim

     96   

Section 9.11. [Reserved]

     96   

Section 9.12. Other Agents; Arrangers and Managers

     96   

Section 9.13. Appointment of Supplemental Administrative Agents

     97    ARTICLE 10    GUARANTY   

Section 10.01. Guaranty

     97   

Section 10.02. [Reserved]

     97   

Section 10.03. Guaranty Absolute

     97   

Section 10.04. Waiver and Acknowledgments

     98   

Section 10.05. Subrogation

     99   

Section 10.06. Payment Free and Clear of Taxes

     100   

Section 10.07. No Waiver; Remedies

     100   

Section 10.08. Right of Set-Off

     100   

Section 10.09. Continuing Guaranty; Assignments under this Agreement

     100   

 

iii



--------------------------------------------------------------------------------

ARTICLE 11    MISCELLANEOUS   

Section 11.01. Amendments, Etc.

     101   

Section 11.02. Notices and Other Communications; Facsimile Copies

     103   

Section 11.03. No Waiver; Cumulative Remedies

     104   

Section 11.04. Attorney Costs, Expenses and Taxes

     105   

Section 11.05. Indemnification by the Borrowers

     105   

Section 11.06. Payments Set Aside

     106   

Section 11.07. Assigns

     107   

Section 11.08. Successors

     110   

Section 11.09. Confidentiality

     110   

Section 11.10. Set-off

     111   

Section 11.11. Interest Rate Limitation

     111   

Section 11.12. Counterparts

     112   

Section 11.13. Integration

     112   

Section 11.14. Survival of Representations and Warranties

     112   

Section 11.15. Severability

     112   

Section 11.16. [Reserved]

     112   

Section 11.17. Governing Law

     112   

Section 11.18. Waiver of Right to Trial by Jury

     113   

Section 11.19. Binding Effect

     113   

Section 11.20. No Implied Duties

     113   

Section 11.21. USA Patriot Act Notice

     114   

Section 11.22. Judgment Currency

     114   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Unrestricted Subsidiaries 2.01    Commitments 2.04    L/C Commitments
2.05    Swing Line Commitments 11.02    Administrative Agent’s Office; Certain
Addresses for Notices

EXHIBITS

 

   Form of A    Committed Loan Notice B-1    Bid Request B-2    Competitive Bid
C    Swing Line Loan Notice D-1    Term Note D-2    Revolving Credit Note E   
Compliance Certificate F    Assignment and Assumption G    [Intentionally
Omitted] H    Designated Borrower Request and Assumption Agreement I   
Designated Borrower Notice J    Subordination Terms K-1    Form of U.S. Tax
Compliance Certificate K-2    Form of U.S. Tax Compliance Certificate K-3   
Form of U.S. Tax Compliance Certificate K-4    Form of U.S. Tax Compliance
Certificate

 



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 18, 2014,
among FIDELITY NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the
“Company”), certain Subsidiaries of the Company from time to time party hereto
pursuant to Section 2.15 (each, a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each, a “Borrower”) each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer and BANK OF AMERICA, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION, HSBC
BANK USA, NATIONAL ASSOCIATION, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and U.S.
BANK NATIONAL ASSOCIATION, as Swing Line Lenders and L/C Issuers.

RECITALS

The Company, the Lenders, the Administrative Agent, certain of the L/C Issuers
and certain of the Swing Line Lenders are party to the Existing Credit Agreement
(such terms and other capitalized terms used in these preliminary statements
being defined in Section 1.01 hereof).

Pursuant to the Fifth Amendment and Restatement Agreement and upon the terms and
subject to satisfaction of the conditions set forth therein, the Existing Credit
Agreement is being amended and restated in the form of this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“1934 Act” means the Securities Exchange Act of 1934.

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Additional Alternative Currency” has the meaning set forth in Section 2.01(b).

“Additional Commitments Effective Date” has the meaning specified in Section
2.16(e).

“Additional Revolving Credit Commitments” has the meaning specified in Section
2.16(c).

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

Page 1



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Documentation Agents and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Credit Commitments” means, at any time, the aggregate
amount of the Revolving Credit Commitments of the Revolving Credit Lenders at
such time.

“Agreement” means this Fifth Amended and Restated Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Australian Dollar and each
other currency (other than Dollars) that is approved in accordance with Section
1.09.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the relevant
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company and its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

Page 2



--------------------------------------------------------------------------------

“Applicable Margin” means a percentage per annum equal to:

(a) with respect to Term Loans, the following percentages per annum based upon
the corporate rating of the Company in effect by the Specified Rating Agencies
as set forth below:

 

Level

  

Corporate Ratings

(Specified Rating Agencies)

   Eurocurrency
Rate     Base
Rate  

1

   At least A3 / A-      1.00 %      0.00 % 

2

   Level 1 does not apply and at least Baa1 / BBB+      1.125 %      0.125 % 

3

   Neither Level 1 nor 2 applies and at least Baa2 / BBB      1.25 %      0.25
% 

4

   None of Levels 1, 2 or 3 applies and at least Baa3 / BBB-      1.50 %     
0.50 % 

5

   Below Baa3 / BBB-      1.75 %      0.75 % 

(b) with respect to (x) any Revolving Credit Loans, (y) the Commitment Fee in
respect of any Revolving Credit Commitments, and (z) the L/C Fee in respect of
any Revolving Credit Commitments, the following percentages per annum based upon
the corporate rating of the Company in effect by the Specified Rating Agencies
as set forth below:

 

Level

  

Corporate Ratings

(Specified Rating Agencies)

   Eurocurrency Rate
and L/C Fee     Base
Rate     Commitment
Fee  

1

   At least A3 / A-      1.00 %      0.00 %      0.10 % 

2

   Level 1 does not apply and at least Baa1 / BBB+      1.125 %      0.125 %   
  0.125 % 

3

   Neither Level 1 nor 2 applies and at least Baa2 / BBB      1.25 %      0.25
%      0.15 % 

4

   None of Levels 1, 2 or 3 applies and at least Baa3 / BBB-      1.50 %     
0.50 %      0.20 % 

5

   Below Baa3 / BBB-      1.75 %      0.75 %      0.25 % 

For purposes of the foregoing with respect to the Term Loans and the Revolving
Credit Facility, (i) if either Moody’s or S&P shall not have in effect a rating,
then each rating agency that does not have in effect a rating shall be deemed to
have established a rating in Level 5 and (ii) if the ratings established or
deemed to have been established by the Specified Rating Agencies shall fall
within different Levels, the applicable Level shall be based on the higher of
the two ratings unless one of the two ratings is two or more grades lower than
the other (with each ratings distinction comprising a separate grade, such that,
e.g., BB+ is two grades lower than BBB), in which case the applicable Level
shall be determined by reference to a rating a single grade below the higher of
the two ratings.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
relevant L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Applicant Borrower” has the meaning specified in Section 2.15(a).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class
and Tranche, the Lenders of such Class and Tranche, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit
have been issued pursuant to Section 2.04, the Revolving Credit

 

Page 3



--------------------------------------------------------------------------------

Lenders, (c) with respect to the Swing Line Facility, (i) the Swing Line Lenders
and (ii) if any Swing Line Loans are outstanding pursuant to Section 2.05, the
Revolving Credit Lenders, (d) with respect to Revolving Credit Loans of any
Tranche, the Lenders of such Tranche and (e) with respect to Term Loans, the
Term Lenders.

“Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of “Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means the following, each in their respective capacities as joint
lead arranger and joint book running managers with respect to this Agreement:
J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner and Smith
Incorporated, Wells Fargo Securities, LLC, HSBC Bank USA, National Association,
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank National Association.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Australian Dollar” means the lawful currency of the Commonwealth of Australia.

“Australian Dollar Sublimit” means an amount equal to $175,000,000. The
Australian Dollar Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.04(b)(iii).

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

Page 4



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMCB as its “prime
rate” and (c) the Eurocurrency Rate for a one month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%, provided that, for the avoidance of doubt, the Eurocurrency Rate for
any day shall be based on the Eurocurrency Screen Rate at approximately 11:00
a.m. London time on such day. The “prime rate” is a rate set by JPMCB based upon
various factors including JPMCB’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by JPMCB shall take effect at the opening of business on
the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Basel III” means the agreement on capital adequacy, stress testing and
liquidity standards contained in “Basel III: a global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee in December 2010, each as amended, and any further guidance
or standards published by the Basel Committee in relation to “Basel III”.

“Basel Committee” means the Basel Committee on Banking Supervision.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Bid Borrowing, a Swing Line
Borrowing or a Term Borrowing, as the context may require.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. and its successors.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

Page 5



--------------------------------------------------------------------------------

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.

“Cash Collateral” has the meaning specified in Section 2.04(g).

“Cash Collateral Account” means a deposit account at the Administrative Agent in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.04(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries:

(a) operating or deposit accounts maintained by the Restricted Companies;

(b) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof having maturities of not
more than 12 months from the date of acquisition thereof or other durations
approved by the Administrative Agent;

(c) securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-2” or “P-2” (or long-term ratings of
at least “A3” or “A-”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 2 or VMIG 2 from Moody’s (or the equivalent
thereof);

 

Page 6



--------------------------------------------------------------------------------

(d) commercial paper issued by any Lender that is a commercial bank or any bank
holding company owning any Lender;

(e) commercial paper maturing not more than 12 months after the date of creation
thereof or other durations approved by the Administrative Agent and, at the time
of acquisition, having a rating of at least A-1 or P-1 from either S&P or
Moody’s and commercial paper maturing not more than 90 days after the creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s;

(f) domestic and eurodollar time deposits, certificates of deposit or bankers’
acceptances maturing no more than one year after the date of acquisition thereof
or other durations approved by the Administrative Agent which are either issued
by any Lender or any other banks having combined capital and surplus of not less
than $100,000,000 (or in the case of foreign banks, the Dollar equivalent
thereof) or are insured by the Federal Deposit Insurance Corporation for the
full amount thereof;

(g) repurchase agreements with a term of not more than 30 days for, and secured
by, underlying securities of the type without regard to maturity described in
clauses (b), (c) and (f) above entered into with any bank meeting the
qualifications specified in clause (f) above or securities dealers of recognized
national standing;

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types with regard to
maturity of securities described in clauses (b) through (g) above;

(i) investments maintained in money market funds (as well as asset-backed
securities and corporate securities that are eligible for inclusion in money
market funds);

(j) fixed maturity securities which are rated BBB- and above by S&P or Baa3 and
above by Moody’s; provided that the aggregate amount of Investments by any
Person in fixed maturity securities which are rated BBB+, BBB or BBB- by S&P or
Baa1, Baa2 or Baa3 by Moody’s shall not exceed 10% of the aggregate amount of
Investments in fixed maturity securities by such Person; and

(k) solely with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of a country
other than one that is subject to sanctions administered or enforced by OFAC,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctioning authority, (any such bank being an “Approved
Foreign Bank”) and maturing within 12 months of the date of acquisition or other
durations approved by the Administrative Agent and (ii) (A) equivalents of
demand deposit accounts which are maintained with an Approved Foreign Bank or
(B) other temporary investments (with maturities less than 12 months or other
durations approved by the Administrative Agent) of a non-speculative nature
which are made with preservation of principal as the primary objective and in
each case in accordance with normal investment practices for cash management of
such Foreign Subsidiaries.

“Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Consolidated Companies as approved by the
board of directors or chief financial officer of the Company from time to time,
including any Indebtedness of the Consolidated

 

Page 7



--------------------------------------------------------------------------------

Companies having a maturity of 92 days or less representing borrowings from any
financial institution with which the Consolidated Companies have a depository or
other investment relationship in connection with such practices (or any
Affiliate of such financial institution), which borrowings may be secured by the
cash, Cash Equivalents and other short-term investments purchased by the
relevant Consolidated Company with the proceeds of such borrowings.

“Cash on Hand” means, on any day, the sum of the amount of cash, Cash
Equivalents and other short-term investments of the Consolidated Companies as
set forth on the balance sheet of the Consolidated Companies on the last day of
each calendar month ending during the four fiscal quarters most recently ended
on or prior to such day, divided by twelve (it being understood that such amount
shall exclude in any event any cash and Cash Equivalents identified on such
balance sheet as “restricted” or otherwise subject to a security interest in
favor of any other Person (other than non-consensual Liens permitted under
Section 7.01)).

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the enactment or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any L/C Issuer (or, for purposes of
Section 3.04(b), by any lending office of such Lender or by such Lender’s or
such L/C Issuer’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Dodd-Frank Act”) and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued; provided further that to the extent any
increased costs or reductions are incurred by any Lender as a result of any
requests, rules, guidelines or directives promulgated under the Dodd-Frank Act
or pursuant to Basel III, then such Lender shall be compensated pursuant to
Section 3.04 only to the extent such Lender is seeking such compensation from
substantially all other borrowers then having the same credit rating as the
Company (determined in the same manner as the Company’s credit rating is
established for the purpose of applying the Applicable Margin under this
Agreement) that are parties to credit facilities that afford such Lender the
right to do so, and at the most favorable level of such compensation afforded to
any of such borrowers.

“Change of Control” means (a) a “person” or “group” (as such terms are used in
Sections 13(d) and 14(d)(2) of the 1934 Act, but excluding any employee benefit
plan of such person and its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the 1934 Act), directly or indirectly, of more than 35% of the
then outstanding voting stock of the Company or (b) during any period of twelve
consecutive months, the board of directors of the Company shall cease to consist
of a majority of the Continuing Directors.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Term Lenders or Revolving Credit Lenders of any Tranche, (b) when used with
respect to Commitments, refers to whether such Commitments are Term Commitments
or Revolving Credit Commitments of any Tranche and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Term Loans or Revolving Credit Loans of any Tranche.

 

Page 8



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Commitment” means a Term Commitment or Revolving Credit Commitment, as the
context may require.

“Commitment Fee” has the meaning set forth in Section 2.10(b).

“Commitment Increase and Joinder Agreement” has the meaning specified in Section
2.16(d).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, Class and Tranche, in the same currency and, in the case
of Eurocurrency Rate Committed Loans, having the same Interest Period.

“Committed Loan” means a Term Loan or a Revolving Credit Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02, which, if in
writing, shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph of this
Agreement.

“Compensation Period” has the meaning specified in Section 2.13(b)(ii).

“Competitive Bid” means an offer by a Lender to make a Bid Loan in accordance
with Section 2.03.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Companies” means the Company and its Consolidated Subsidiaries.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to the Company and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income for such period, has been
deducted for, without duplication,

(i) total interest expense,

(ii) income, franchise and similar taxes,

(iii) depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs),

(iv) letter of credit fees,

(v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Company or any of its Restricted Subsidiaries pursuant to a written plan or
agreement or the treatment of such options under variable plan accounting,

 

Page 9



--------------------------------------------------------------------------------

(vi) all extraordinary charges,

(vii) non-cash amortization (or write offs) of financing costs (including debt
discount, debt issuance costs and commissions and other fees associated with
Indebtedness, including the Loans) of the Company and its Restricted
Subsidiaries,

(viii) cash expenses incurred in connection with the Transactions or, to the
extent permitted hereunder, any Investment permitted under Section 7.02
(including any Permitted Acquisition), Equity Issuance or Debt Issuance (in each
case, whether or not consummated),

(ix) any losses realized upon the Disposition of property or assets outside of
the ordinary course of business,

(x) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition,

(xi) to the extent covered by insurance, expenses with respect to liability or
casualty events or business interruption,

(xii) any non-cash purchase accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with any Investment permitted under Section 7.02 (including any
Permitted Acquisition),

(xiii) non-cash losses from Joint Ventures and non-cash minority interest
reductions,

(xiv) fees and expenses in connection with exchanges or refinancings of
Indebtedness not prohibited by this Agreement,

(xv) (A) non-cash, non-recurring charges with respect to employee severance,
(B) other non-cash, non-recurring charges so long as such charges described in
this clause (B) do not result in a cash charge in a future period (except as
permitted under clause (C)) and (C) non-recurring charges other than those
referred to in clauses (A) and (B) so long as such charges described in this
clause (C) do not exceed $30,000,000 during any fiscal year, and

(xvi) other expenses and charges of the Company and its Restricted Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in such
period or any future period; minus

(c) an amount which, in the determination of Consolidated Net Income, has been
included for

(i) (A) non-cash gains (other than with respect to cash actually received) and
(B) all extraordinary gains, and

(ii) any gains realized upon the Disposition of property outside of the ordinary
course of business, and

 

Page 10



--------------------------------------------------------------------------------

(d) excluding the effects of

(i) any unrealized losses or gains in respect of Swap Contracts, and

(ii) any losses or gains in respect of purchase accounting adjustments for
earnout obligations arising from acquisitions,

all as determined in accordance with GAAP.

“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to the Company and its Restricted Subsidiaries
on a consolidated basis, the amount payable with respect to such period in
respect of (a) total interest expense payable in cash plus pay-in-kind interest
in respect of Indebtedness of the type set forth in clause (a) of the definition
thereof (including the interest component under Capitalized Leases, but
excluding, to the extent included in interest expense, (i) fees and expenses
associated with the consummation of the Transactions, (ii) annual agency fees
paid to the Administrative Agent, (iii) costs associated with obtaining Swap
Contracts, (iv) fees and expenses associated with any Investment permitted under
Section 7.02, Equity Issuance or Debt Issuance (whether or not consummated) and
(v) amortization of deferred financing costs), minus (b) interest income with
respect to Cash on Hand of the Company and its Restricted Subsidiaries earned
during such period, in each case as determined in accordance with GAAP.

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to the Company and its Restricted Subsidiaries on a
consolidated basis, net income (excluding, without duplication,
(i) extraordinary items and (ii) any amounts attributable to Investments in any
Joint Venture to the extent that (A) such amounts were not earned by such Joint
Venture during the applicable period, (B) there exists any legal or contractual
encumbrance or restriction on the ability of such Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such Joint
Venture held by the Company and its Restricted Subsidiaries, but only to the
extent so encumbered or restricted or (C) such Person does not have the right to
receive or the ability to cause to be distributed its pro rata share of all
earnings of such Joint Venture) as determined in accordance with GAAP; provided
that Consolidated Net Income for any such period shall not include (w) the
cumulative effect of a change in accounting principles during such period,
(x) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
(y) any non-cash charges resulting from mark-to-market accounting relating to
Equity Interests and (z) any non-cash impairment charges resulting from the
application of Statement of Financial Accounting Standards No. 142 – Goodwill
and Other Intangibles and No. 144 – Accounting for the Impairment or Disposal of
Long-Lived Assets and the amortization of intangibles including arising pursuant
to Statement of Financial Accounting Standards No. 141 – Business Combinations.

“Consolidated Shareholders’ Equity” means, as of any date of determination, the
consolidated shareholders’ equity of the Company and its Subsidiaries that would
be reported as shareholders’ equity on a consolidated balance sheet of the
Company and its Subsidiaries prepared as of such date in accordance with GAAP.

“Consolidated Subsidiaries” means, with respect to any Person at any time, all
Subsidiaries of such Person that would be consolidated in the financial
statements of such Person on such date prepared in accordance with GAAP, but
excluding any such consolidated Subsidiary of such Person that would not be so
consolidated but for the effect of FIN 46.

 

Page 11



--------------------------------------------------------------------------------

“Continuing Directors” shall mean the directors of the Company on the Fifth
Restatement Effective Date, and each other director, if, in each case, such
other directors’ nomination for election to the board of directors of the
Company is recommended by a majority of the then Continuing Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Parties” means, collectively, the Administrative Agent, the Lenders, the
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.02.

“Debt Issuance” means the issuance by the Company and its Restricted
Subsidiaries of any Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.0% per
annum; provided that with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in L/C Obligations or Swing
Line Obligations or (iii) pay over to the Administrative Agent, any L/C Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder, unless (A) in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or (B) in the case of clause
(iii) above, such Lender notifies the Administrative Agent and the Company in
writing that the failure to pay such other amount is the subject of a good faith
dispute, (b) has notified the Company or the Administrative Agent, any L/C
Issuer, any Swing Line Lender or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, any L/C Issuer, any Swing

 

Page 12



--------------------------------------------------------------------------------

Line Lender or any other Lender or the Company, acting in good faith, to provide
a certification in writing from an authorized officer of such Lender that it
will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
L/C Obligations and Swing Line Obligations under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Administrative Agent, L/C Issuer, Swing Line Lender or Lender’s
and the Company’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.15(a).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15(a).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
stated maturity date for the latest maturing Term Loans outstanding on the date
of issuance of such Equity Interest.

“Dissenting Lenders” has the meaning specified in Section 11.01(f).

“Documentation Agents” means Barclays Bank PLC, Citigroup Global Markets Inc.,
Credit Agricole Corporate and Investment Bank and Lloyds Bank plc, as
documentation agents under this Agreement.

“Dollar” and “$” means lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the relevant L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

Page 13



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) in the case of any assignment of a Term Loan,
(i) a Lender, (ii) an Affiliate of a Lender, (iii) an Approved Fund and (iv) any
other Person (other than a natural person) approved by (A) the Administrative
Agent and (B) unless an Event of Default has occurred and is continuing under
Section 8.01(a) or 8.01(f), the Company (each such approval not to be
unreasonably withheld or delayed) and (b) in the case of any assignment of a
Revolving Credit Commitment, any Person (other than a natural person) approved
by (A) the Administrative Agent, (B) the L/C Issuers, (C) the Swing Line Lenders
and (D) unless (x) such assignment is to a Revolving Credit Lender (who is not
then a Defaulting Lender) or an Affiliate of a Revolving Credit Lender (who is
not then a Defaulting Lender) if such Affiliate is a bank having a combined
capital and surplus of not less than $100,000,000 (or in the case of foreign
banks, the Dollar equivalent thereof) or (y) an Event of Default has occurred
and is continuing under Section 8.01(a) or 8.01(f), the Company (each such
approval not to be unreasonably withheld or delayed).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by the Company and its Restricted
Subsidiaries to any other Person of (a) its Equity Interests, (b) any of its
Equity Interests pursuant to the exercise of options or warrants, (c) any of its
Equity Interests pursuant to the conversion of any debt securities to equity or
(d) any options or warrants relating to its Equity Interests. A Disposition
shall not be deemed to be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

Page 14



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums not yet due or premiums due but
not yet delinquent under Section 4007 of ERISA, upon the Company or any ERISA
Affiliate.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan for any
applicable currency and for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for the relevant currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case the
“Eurocurrency Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (or, (i) in the
case of Eurocurrency Rate Loans denominated in Sterling, such rate published at
or about 11:00 a.m., London time, on the day of commencement of such Interest
Period, or, (ii) in the case of Eurocurrency Rate Loans denominated in
Australian Dollars, the average bid rate published at or about 10:30 a.m.
(Melbourne time) on the first day of such Interest Period on the Reuters screen
under the heading “BBSY” for bills of exchange having a tenor approximating as
closely as possible the length of such Interest Period); provided that if the
Eurocurrency Screen Rate (or the average bid rate referred to above in the case
of Eurocurrency Rate Loans denominated in Australian Dollars) shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the Eurocurrency Screen Rate (or the average bid rate
referred to above in the case of Eurocurrency Rate Loans denominated in
Australian Dollars) shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) with respect to the applicable currency then the
Eurocurrency Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on the Eurocurrency Rate. Eurocurrency Rate Committed Loans that
are Revolving Credit Loans may be denominated in Dollars or in an Alternative
Currency. Eurocurrency Rate Committed Loans that are Term Loans may be
denominated only in Dollars.

 

Page 15



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan.

“Eurocurrency Rate Revolving Credit Loan” means a Eurocurrency Rate Loan that is
a Revolving Credit Loan.

“Eurocurrency Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
(including any political subdivision thereof) withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan, Letter of Credit or Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to a replacement by
the Company under Section 3.09) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Fourth Amended and Restated Credit
Agreement dated as of April 23, 2013 (as amended, supplemented or otherwise
modified from time to time prior to the Fifth Restatement Effective Date) among
the Company, certain Subsidiaries of the Company party thereto, each Lender from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer and Bank of America, N.A. and Wells Fargo Bank,
National Association, as Swing Line Lenders.

“Extension Agreement” has the meaning specified in Section 2.18.

“Extension Date” has the meaning specified in Section 2.18.

“Facility” means the Term Facility, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.

“FATCA” means sections 1471 through 1474 of the Code, as in effect on the Fifth
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

 

Page 16



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
JPMCB on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, the letter agreements (i) between the Company
and any one or more of the Arrangers and (ii) between the Company and the
Administrative Agent, in each case in respect of this Agreement and dated
November 24, 2014.

“Fifth Amendment and Restatement Agreement” means the Fifth Amendment and
Restatement Agreement dated as of December 18, 2014 among the Company, the
Lenders party thereto, the Administrative Agent, the L/C Issuers and the Swing
Line Lenders.

“Fifth Restatement Effective Date” means December 18, 2014.

“Fifth Restatement Transactions” means, collectively, (a) the execution,
delivery and performance by the Loan Parties of this Agreement and the Fifth
Amendment and Restatement Agreement, (b) the funding of the Term Loans and
(c) the payment of the fees and expenses incurred in connection with any of the
foregoing.

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to a Borrower that is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
state thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies

 

Page 17



--------------------------------------------------------------------------------

such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee or any
successor or similar authority to any of the foregoing).

“Granting Lender” has the meaning specified in Section 11.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Fifth Restatement Effective Date or entered into in
connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” means in respect of the Guarantee by the Guarantor
Party set forth in Article 10 of this Agreement, all Obligations of each
Designated Borrower now or hereafter existing (including, without limitation,
any extensions, modifications, substitutions, amendments or renewals of any or
all of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, fees, indemnities, contract
causes of action, costs, expenses or otherwise.

“Guarantor Party” has the meaning set forth in Section 10.01.

“Guaranty” means the Guarantee by the Company set forth in Article 10 of this
Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
as hazardous, toxic, pollutants or contaminants or words of similar meaning or
effect.

“Historical Financial Statements” has the meaning specified in Section 5.05(a).

“Honor Date” has the meaning specified in Section 2.04(c)(i).

 

Page 18



--------------------------------------------------------------------------------

“HSBC” means HSBC Bank USA, National Association and its successors.

“Immaterial Subsidiaries” means, as of any date of determination, those
Restricted Subsidiaries that, individually or collectively, for the four fiscal
quarter period ended most recently prior to such date of determination did not
generate more than 10% of the Consolidated EBITDA of the Restricted Companies.
No Borrower shall be deemed to be an Immaterial Subsidiary.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or agreements;

(b) the maximum available amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under Swap Contracts (with the amount of such
net obligations being deemed to be the aggregate Swap Termination Value thereof
as of such date);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
appears in the liabilities section of the balance sheet of such Person, and
(iii) any earn-out obligation that appears in the liabilities section of the
balance sheet of such Person, to the extent (A) such Person is indemnified for
the payment thereof by a solvent Person reasonably acceptable to the
Administrative Agent or (B) amounts to be applied to the payment therefor are in
escrow);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

(h) indebtedness or similar financing obligations of such Person under any
Securitization Financing; and

(i) all Guarantees of such Person in respect of any of the foregoing paragraphs.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

Page 19



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 11.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Indemnitees” has the meaning set forth in Section 11.05.

“Information” has the meaning specified in Section 11.09.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Company for the four fiscal quarter period ending on such date, the ratio of
(a) Consolidated EBITDA of the Company and its Restricted Subsidiaries for such
period to (b) Consolidated Interest Charges of the Company and its Restricted
Subsidiaries for such period.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
any Specified Rate Loan, the last day of each Interest Period applicable to such
Loan and the Maturity Date applicable to such Loan; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or any Specified Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date applicable to such Loan.

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (or in the
case of any Eurocurrency Rate Committed Loan) converted to or continued as a
Eurocurrency Rate Loan and ending on the date one week, one month, two months,
three months or six months thereafter, or to the extent available (as determined
by each relevant Lender) to all relevant Lenders, twelve months thereafter, as
selected by the Company in its Committed Loan Notice or Bid Request, as the case
may be (or, in the case of Eurocurrency Rate Committed Loans, such other period
as agreed by the Company and all applicable Lenders); and (b) as to each
Absolute Rate Loan, a period of not less than 14 days and not more than 180 days
as selected by the Company in its Bid Request; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(ii) other than with respect to one week Interest Periods, any Interest Period
pertaining to a Eurocurrency Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date applicable to
such Loan; and

(iv) the Interest Period for any Borrowing of Term Loans on the Fifth
Restatement Effective Date shall extend to January 2, 2015.

 

Page 20



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period (for which the Eurocurrency Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the Eurocurrency Screen Rate for the shortest period
(for which that Eurocurrency Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For all purposes of this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Company or any of its Subsidiaries, (b) any other Person
designated by the Company in writing to the Administrative Agent (which
designation shall be irrevocable) as a “Joint Venture” for purposes of this
Agreement and at least 50% but less than 100% of whose Equity Interests are
directly owned by the Company or any of its Subsidiaries, and (c) any Person in
whom the Company or any of its Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

 

Page 21



--------------------------------------------------------------------------------

“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend, increase or extend Letters of Credit previously issued by
it, pursuant to Section 2.04, in an aggregate Outstanding Amount of the L/C
Obligations with respect to Letters of Credit issued by such L/C Issuer at any
time outstanding not to exceed (a) in the case of any L/C Issuer party hereto as
of the Fifth Restatement Effective Date, the amount set forth opposite such L/C
Issuer’s name on Schedule 2.04 under the heading “L/C Commitments”; and (b) in
the case of any Revolving Credit Lender that becomes an L/C Issuer hereunder
thereafter, the amount which shall be set forth in the written agreement by
which such Revolving Credit Lender shall become an L/C Issuer hereunder, in each
case as such commitment may be changed from time to time pursuant to the terms
hereof or with the agreement in writing of such L/C Issuer, the Company and the
Administrative Agent. The aggregate L/C Commitments of all the L/C Issuers shall
be less than or equal to the Letter of Credit Sublimit at all times.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means JPMCB, Bank of America, Wells Fargo Bank, HSBC, BTMU, U.S.
Bank or any other Revolving Credit Lender (or Affiliate thereof) that agrees in
writing with the Company and the Administrative Agent to act as an L/C Issuer,
in each case in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuers and the Swing
Line Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder, provided that
each letter of credit outstanding under the Existing Credit Agreement
immediately prior to the Fifth Restatement Effective Date shall be deemed to be
a Letter of Credit hereunder. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
scheduled Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $150,000,000 and (b) the Revolving Credit Facility. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

 

Page 22



--------------------------------------------------------------------------------

“Leverage Ratio” means, as of the end of any fiscal quarter of the Company for
the four fiscal quarter period ending on such date, the ratio of (a) Total
Indebtedness on the last day of such period to (b) Consolidated EBITDA of the
Restricted Companies for such period; provided that the amount of Total
Indebtedness determined pursuant to clause (a) above at any date shall be
reduced (i) by the amount of any outstanding Swing Line Loans or Revolving
Credit Loans drawn for the purpose of card settlements so long as (x) such Swing
Line Loans and Revolving Credit Loans are repaid within three Business Days
after the date on which such Loans were drawn and (y) the Company certifies as
to the amount of such Swing Line Loans and Revolving Credit Loans and such
repayment in the applicable Compliance Certificate and (ii) in the case of any
such Indebtedness of a Majority-Owned Subsidiary that is a Restricted
Subsidiary, by an amount directly proportional to the amount (if any) by which
Consolidated EBITDA determined pursuant to clause (b) above for such date was
reduced (including through the calculation of Consolidated Net Income) by the
elimination of a minority interest in such Majority-Owned Subsidiary owned by a
Person other than a Restricted Company.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan, a Bid Loan or a Swing Line
Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Fee Letters, (d) each Letter of Credit Application, (e) each Designated Borrower
Request and Assumption Agreement, (f) each Commitment Increase and Joinder
Agreement, and (g) the Fifth Amendment and Restatement Agreement.

“Loan Parties” means, collectively, the Company (including in its capacity as
both a Borrower and the Guarantor Party) and each Designated Borrower.

“Majority-Owned Subsidiary” means a Consolidated Subsidiary that is not
wholly-owned (directly or indirectly) by the Company.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities, results of operations, or financial position of the Company
and its Subsidiaries, taken as a whole, (b) a material and adverse effect on the
ability of any Loan Party to perform its obligations under the Loan Documents or
(c) a material and adverse effect on the rights and remedies of the Lenders
under the Loan Documents.

“Material Companies” means the Company and all Restricted Subsidiaries (other
than Immaterial Subsidiaries).

“Maturity Date” means (a) with respect to the Term Loans, the Term Maturity Date
and (b) with respect to each of (i) the Revolving Credit Commitments and the
Revolving Credit Loans and (ii) the Bid Loans, the Revolver Maturity Date.

“Maximum Rate” has the meaning specified in Section 11.11.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

Page 23



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Nonrenewal Notice Date” has the meaning specified in Section 2.04(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than a replacement
made pursuant to Section 3.09) and except any Excluded Taxes.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof (or, in the
case of the Revolving Credit Loans, the Dollar Equivalent amount thereof) after
giving effect to any borrowings and prepayments or

 

Page 24



--------------------------------------------------------------------------------

repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Borrowings as a
Revolving Credit Borrowing) and Swing Line Loans, as the case may be, occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount thereof on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of JPMCB in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.07(f).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means the purchase or other acquisition of all or
substantially all of the property and assets or business of, any Person or of
assets constituting a business unit, a line of business or division of such
Person, or of more than 50% of the Equity Interests in a Person that, upon the
consummation thereof, will be owned directly by the Company or one or more of
its wholly owned Restricted Subsidiaries (including as a result of a merger or
consolidation) permitted pursuant to Section 7.02.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, or any
excess amount that is otherwise permitted to be incurred pursuant to Section
7.03, (b) such modification, refinancing, refunding, renewal or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the shorter of (i) the Indebtedness being modified,
refinanced, refunded, renewed or extended and (ii) the Tranche of Loans or
Commitments with the latest final maturity date

 

Page 25



--------------------------------------------------------------------------------

then in effect (and, in the case of clause (ii), maturing not earlier than 91
days later than such final maturity date), (c) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, taken as a whole, (d) such modification, refinancing, refunding,
renewal or extension is incurred by the Person who is the obligor (or another of
the Restricted Companies, at the election of the Company) on the Indebtedness
being modified, refinanced, refunded, renewed or extended, and with respect to
subordinated Indebtedness the obligations of such obligors shall be subordinated
in right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in documentation governing the Indebtedness, taken as
a whole and (e) at the time thereof, no Event of Default shall have occurred and
be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) maintained or sponsored by the Company or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” and “Pro Forma Compliance” mean, for purposes of calculating
compliance with the Leverage Ratio or each of the other financial covenants set
forth in Section 7.10, in each case in respect of a Specified Transaction, that
such Specified Transaction and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included and
(ii) in the case of a Specified Disposition described in the definition of
“Specified Transaction”, shall be excluded, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by any Restricted Company in
connection with such Specified Transaction, and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that the foregoing pro forma
adjustments may be applied to the Leverage Ratio and the other financial
covenants set forth in Section 7.10 to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and may take into account
cost savings for which the necessary steps have been implemented or are
reasonably expected to be implemented within twelve months after the closing of
the applicable Permitted Acquisition; provided, that the aggregate amount of any
such cost savings added back in determining Consolidated EBITDA for any period
of four consecutive fiscal quarters shall not exceed 10% of Consolidated EBITDA
(for avoidance of doubt, determined on a Pro Forma Basis but prior to adding
back any such cost savings) for such period of four consecutive fiscal quarters.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender (or, in the
case of Term Loans, principal amount thereof) under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities at such time;
provided that in the case of Section 2.17 when a Defaulting Lender shall exist
under any Revolving Credit Facility, “Pro Rata Share” shall mean the percentage
of the total Revolving Credit Commitments (disregarding any Defaulting Lender’s
Revolving Credit Commitment) represented by such Lender’s Revolving Credit
Commitment.

 

Page 26



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means any Permitted Acquisition by the Restricted
Companies, if the aggregate amount of Indebtedness incurred by the Restricted
Companies to finance the purchase price of, or other consideration for, or
assumed by the Restricted Companies in connection with, such Permitted
Acquisition is at least $750,000,000.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer, as applicable and (d) any Swing Line Lender, as applicable.

“Register” has the meaning set forth in Section 11.07(e).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to a Bid Loan, a Bid Request, (c) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (d) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, if any, and (c) aggregate
unused Revolving Credit Commitments, if any; provided that the unused Term
Commitment, unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided further that
Bid Loans shall not be included in the determination of Total Outstandings above
except (x) for purposes of declaring Loans to be due and payable pursuant to
Section 8.02 and (y) for all purposes after the Loans become due and payable
pursuant to Section 8.02 or after the Aggregate Revolving Credit Commitments
expire or terminate.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or other similar officer of
a Loan Party (or any other person duly authorized by a Loan Party to act with
respect to the Loan Documents on behalf of such Loan Party) and, as to any
document delivered on the Fifth Restatement Effective Date, any secretary,
assistant secretary or assistant corporate secretary. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Companies” means the Company and its Restricted Subsidiaries, and
“Restricted Company” means any of the foregoing.

 

Page 27



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Restricted Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Persons
thereof). The amount expended in any Restricted Payment, if other than in cash,
will be deemed to be the fair market value of the relevant non-cash assets, as
determined in good faith by the board of directors of the Company and evidenced
by a board resolution.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary (including in any event each Designated Borrower).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
relevant L/C Issuer under any Letter of Credit denominated in an Alternative
Currency and (iv) such additional dates as the Administrative Agent or the
relevant L/C Issuer shall determine or the Required Lenders shall require.

“Revolver Maturity Date” means December 18, 2019, or, as to any Revolving Credit
Lender for which the Revolver Maturity Date is extended pursuant to Section
2.18, the date to which the Revolver Maturity Date is so extended or, if such
day is not a Business Day, the next preceding Business Day.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and currency, and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal or
face amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name under the caption “Revolving Credit
Commitment” (i) on Schedule 2.01, (ii) in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, or (iii) in the case of any Lender
that provides new Revolving Credit Commitments pursuant to Section 2.16, in the
applicable Commitment Increase and Joinder Agreement, as applicable, and as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate Revolving Credit Commitments of all Revolving Credit Lenders is
$3,000,000,000 on the Fifth Restatement Effective Date.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a Loan made by a Revolving Credit Lender pursuant
to its Revolving Credit Commitment.

 

Page 28



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note of a Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D-2 hereto, evidencing the aggregate indebtedness of such Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Revolving Outstandings” means, with respect to any Revolving Credit Lender at
any time, the sum of the aggregate Outstanding Amount of such Lender’s Revolving
Credit Loans plus its Pro Rata Share, determined for this purpose solely among
the Commitments under the Revolving Credit Facility, of the Outstanding Amount
of the L/C Obligations plus its Swing Line Obligations.

“S&P” means Standard & Poor’s Financial Services LLC, and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the relevant L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctioned Country” means, at any time, a country or territory to the extent
that the government of such country or territory is the subject of any Sanctions
imposed by any Sanctions Authority (at the time of this Agreement, Cuba, Iran,
North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any publicly
available Sanctions-related list of designated Persons maintained by any
Sanctions Authority, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.

“Sanctions Authority” means (a) the U.S. government, including the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) the United Nations Security Council, (c) the European
Union and (d) Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Financing” has the meaning referred to in Section 7.03(v).

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Company and are Persons
organized for the limited purpose of entering into a Securitization Financing by
purchasing, or receiving by way of capital contributions, sale or other
transfer, assets from the Company and its Subsidiaries and obtaining financing
for such assets from third parties, and whose structure is designed to insulate
such vehicle from the credit risk of the Company.

“SPC” has the meaning specified in Section 11.07(i).

“Specified Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions (other than (x) in the
ordinary course of business or (y) among Restricted Companies) that involves
assets comprising all or substantially all of an operating unit of a business or
common Equity Interests of any Person, in each case owned by any Restricted
Company.

 

Page 29



--------------------------------------------------------------------------------

“Specified Rate Loan” means a loan that bears interest at a rate per annum equal
to (a) the Federal Funds Rate plus the Applicable Margin specified for Revolving
Credit Loans or (b) such other rate as may be agreed between the Company and the
Swing Line Lenders.

“Specified Rating Agencies” means S&P and Moody’s.

“Specified Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer, chief accounting officer or general counsel
of the Company.

“Specified Transaction” means, any Investment, Restricted Payment, designation
of an Unrestricted Subsidiary, or incurrence of Indebtedness in respect of which
compliance with the financial covenants set forth in Section 7.10 is by the
terms of this Agreement required to be calculated on a Pro Forma Basis, or any
Specified Disposition.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the relevant L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or any such L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, futures contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction

 

Page 30



--------------------------------------------------------------------------------

is governed by or subject to any master agreement, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
or related schedules, including any such obligations or liabilities arising
therefrom.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Commitment” means, as to any Swing Line Lender, its commitment to
make Swing Line Loans pursuant to Section 2.05, in an aggregate principal amount
at any time outstanding not to exceed (a) in the case of any Swing Line Lender
party hereto as of the Fifth Restatement Effective Date, the amount set forth
opposite such Lender’s name in Schedule 2.05 under the heading “Swing Line
Commitments” and (b) in the case of any Revolving Credit Lender that becomes a
Swing Line Lender hereunder thereafter, that amount which shall be set forth in
the written agreement by which such Lender shall become a Swing Line Lender. The
aggregate Swing Line Commitment of all the Swing Line Lenders shall be less or
equal to the Swing Line Sublimit at all times.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lenders pursuant to Section 2.05.

“Swing Line Lender” means (a) JPMCB, (b) Bank of America, (c) Wells Fargo Bank,
(d) HSBC, (e) BTMU, (f) U.S. Bank and (g) each other Revolving Credit Lender, if
any, as the Company may from time to time select as a Swing Line Lender
hereunder (provided that such Lender shall be reasonably acceptable to the
Administrative Agent and has agreed to be a Swing Line Lender hereunder in a
writing satisfactory to the Administrative Agent, executed by such Lender, the
Company and the Administrative Agent), in each case in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Obligations” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Obligations of any
Lender at any time shall be the sum of (a) its Pro Rata Share, determined for
this purpose solely among the Commitments under the Revolving Credit Facility,
of the total Swing Line Obligations at such time related to Swing Line Loans
other than any Swing Line Loans made by such Lender in its capacity as a Swing
Line Lender and (b) if such Lender shall be a Swing Line Lender, the aggregate
principal amount of all Swing Line Loans made by such Lender outstanding at such
time (to the extent that the other Lenders shall not have funded their
participations in such Swing Line Loans).

 

Page 31



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to $450,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Syndication Agents” means Bank of America, Wells Fargo Bank, HSBC, BTMU and
U.S. Bank, as syndication agents under this Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make (or be
deemed to make) a Term Loan to the Company pursuant to Section 2.01(a) in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Term Commitment” or otherwise in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable in each case, as such amount may be adjusted from time to
time in accordance with this Agreement. The aggregate amount of the Term
Lenders’ Term Commitments on the Fifth Restatement Effective Date is
$1,300,000,000.

“Term Facility” means, at any time, the aggregate amount of the Term Commitments
or Term Loans at such time.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means a Loan made (or converted) pursuant to clause (ii) of the
first sentence of Section 2.01(a).

“Term Maturity Date” means March 30, 2017.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit D-1 hereto,
evidencing the aggregate indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Terminating Lender” has the meaning set forth in Section 2.18.

“Threshold Amount” means $200,000,000.

“Total Indebtedness” means, without duplication, (a) the aggregate Outstanding
Amount of all Loans, the aggregate undrawn amount of all outstanding trade
Letters of Credit and all Unreimbursed Amounts and (b) all other Indebtedness of
the Restricted Companies of the type referred to in clauses (a), (b) (but solely
in respect of letters of credit and bankers’ acceptances, and solely to the
extent drawn and not yet reimbursed), (e), (f) and (h) of the definition thereof
and all Guarantees of the Company and its Restricted Subsidiaries in respect of
such Indebtedness of any other Person.

 

Page 32



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, all L/C Obligations, Bid Loans and Swing Line Loans.

“Tranche” means, when used with respect to Revolving Credit Lenders, Revolving
Credit Commitments, Revolving Credit Loans or a Revolving Credit Borrowing,
refers to whether such lenders, commitments or loans (or loans comprising such
borrowing) are (i) Revolving Credit Lenders, Revolving Credit Commitments or
Revolving Credit Loans under Section 2.01(b) or (ii) holders of any tranche of
additional Revolving Credit Loans under Section 2.16(c), Additional Revolving
Credit Commitments in respect thereof or such additional Revolving Credit Loans.

“Transactions” means, collectively, the Fourth Restatement Transactions (as
defined in the Existing Credit Agreement) and the Fifth Restatement
Transactions.

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.

“U.S. Bank” means U.S. Bank National Association and its successors.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f)(ii)(B)(3).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i).

“Unrestricted Subsidiary” means (a) each Subsidiary of the Company listed on
Schedule 1.01 and (b) any Subsidiary of the Company designated by the board of
directors of the Company as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Fifth Restatement Effective Date (and continuing until such
time that such designation may be thereafter revoked by the Company).

“Vault Cash Operations” means the vault cash or other arrangements pursuant to
which various financial institutions fund the cash requirements of automated
teller machines and cash access facilities operated by the Consolidated
Companies at locations specified by customers.

 

Page 33



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(f) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations
pursuant to Section 7.10) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP, as in effect from time to time,
applied on a basis consistent (except for changes concurred in by the Company’s
independent public accountants) with the most recent audited consolidated
financial statements of the Company and its Subsidiaries delivered to the
Lenders pursuant to Section 6.01.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent and the Company
shall negotiate in good faith to amend such ratio to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders a
written reconciliation in form reasonably satisfactory to the Administrative
Agent, between calculations of such ratio made before and after giving effect to
such change in GAAP.

(c) Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis until the completion
of four full fiscal quarters following such Specified Transaction.

 

Page 34



--------------------------------------------------------------------------------

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Rate Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

Section 1.08. Exchange Rates; Currency Equivalents. (a) The Administrative Agent
or the relevant L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by the Company hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the relevant L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Revolving Credit Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Revolving Credit
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Revolving Credit Borrowing, Eurocurrency Rate Revolving Credit Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the relevant L/C Issuer,
as the case may be.

Section 1.09. Additional Alternative Currencies. (a) The Company may from time
to time request that Eurocurrency Rate Revolving Credit Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of

 

Page 35



--------------------------------------------------------------------------------

Eurocurrency Rate Revolving Credit Loans, such request shall be subject to the
approval of the Administrative Agent and the Revolving Credit Lenders; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the L/C Issuers.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such earlier time or date as may be agreed by the Administrative Agent and,
in the case of any such request pertaining to Letters of Credit, the L/C
Issuers, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Revolving Credit Loans, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the L/C Issuers thereof. Each Revolving Credit Lender (in the
case of any such request pertaining to Eurocurrency Rate Revolving Credit Loans)
or each L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Revolving Credit Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Revolving Credit Lender or an L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Revolving Credit Loans to be made
or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Revolving Credit Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Revolving Credit
Loans; and if the Administrative Agent and all the L/C Issuers consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Company, it being acknowledged
and agreed that the Company shall be permitted to create a new Revolving Credit
Facility in respect of such currency pursuant to and in accordance with the last
sentence of Section 2.01(b).

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Committed Loans. (a) The Term Borrowings. Subject to the terms
and conditions set forth herein, and in the Fifth Amendment and Restatement
Agreement, each Term Lender has severally agreed to make one or more new Term
Loans in an aggregate principal amount equal to its Term Commitment. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day until the Maturity Date applicable to such Lender’s
Revolving Credit Commitment, in an aggregate amount not to exceed at any time

 

Page 36



--------------------------------------------------------------------------------

outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after giving effect to any Revolving Credit Borrowing, (x) the Revolving
Outstandings of any Lender shall not exceed such Lender’s Revolving Credit
Commitment, (y) the aggregate Outstanding Amount of all Revolving Credit Loans
denominated in Australian Dollars, plus the Outstanding Amount of all L/C
Obligations denominated in Australian Dollars shall not exceed the Australian
Dollar Sublimit and (z) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Credit Commitments. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, a Borrower may borrow under this Section 2.01(b), prepay under Section
2.06 and reborrow under this Section 2.01(b). Revolving Credit Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Notwithstanding the foregoing, in the event the Borrowers desire to make a
Revolving Credit Borrowing in a currency other than Dollars or an Alternative
Currency and some, but not all, of the Revolving Credit Lenders are willing to
fund such Borrowing in the Borrowers’ desired currency, the Borrowers shall be
permitted, with the reasonable consent of the Administrative Agent, to create a
new Revolving Credit Facility in which only Revolving Credit Lenders willing to
fund in the desired currency (each, an “Additional Alternative Currency”) shall
participate (and solely with respect to such new Revolving Credit Facility, such
Additional Alternative Currency shall be deemed to be an Alternative Currency
for all purposes hereof). Each Revolving Credit Lender may, at its option, make
any Revolving Credit Loan denominated in an Alternative Currency available to
any Designated Borrower that is a Foreign Subsidiary by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Designated
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) Revolving Credit Loans. All Revolving Credit Loans will be made by all
Revolving Credit Lenders in accordance with their Pro Rata Share of the
Revolving Credit Facility until the Revolver Maturity Date.

Section 2.02. Borrowings, Conversions and Continuations of Committed Loans.
(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Committed Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 1:00 p.m. three Business Days prior to the requested date of any
Borrowing of Eurocurrency Rate Committed Loans denominated in Dollars,
continuation of Eurocurrency Rate Committed Loans denominated in Dollars or any
conversion of Base Rate Committed Loans to Eurocurrency Rate Committed Loans
denominated in Dollars (provided that, if such Borrowing is the initial Credit
Extension to be made on the Fifth Restatement Effective Date, notice must be
received by the Administrative Agent not later than 2:00 p.m. two Business Days
prior to the requested date of such Borrowing), (ii) 1:00 p.m. four Business
Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Committed Loans denominated in Alternative Currencies, and
(iii) 12:00 p.m. on the requested date of any Borrowing of Base Rate Committed
Loans. Each telephonic notice by the Company pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof. Except as provided in
Sections 2.04(c)(i) and 2.05(c)(i), each Committed Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Committed Loans, (ii)

 

Page 37



--------------------------------------------------------------------------------

the requested date of the Borrowing, conversion or continuation, as the case may
be (which shall be a Business Day), (iii) the principal amount of Committed
Loans to be borrowed, converted or continued, (iv) the Type of Committed Loans
to be borrowed or which existing Term Loans or Revolving Credit Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) in the case of a Revolving Credit Borrowing, the relevant currency
and (vii) if applicable, the Designated Borrower. If the Company fails to
specify a currency in a Committed Loan Notice requesting a Borrowing, then the
Committed Loans so requested shall be made in Dollars. If the Company fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, a Eurocurrency Rate
Committed Loan with an Interest Period of one month (subject to the definition
of Interest Period). Any such automatic conversion to Eurocurrency Rate
Committed Loans with an Interest Period of one month shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Committed Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount (and currency) of its Pro
Rata Share of the applicable Class and Tranche of Loans, and if no timely notice
of a conversion or continuation is provided by the Company, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Eurocurrency Rate Loans with an Interest Period of 1 month or continuation
described in Section 2.02(a). In the case of each Committed Borrowing, each
Appropriate Lender shall make the amount of its Committed Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Committed
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Committed Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the relevant
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the relevant Borrower on the books of JPMCB with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Company; provided that if, on the date the Committed Loan Notice with respect to
such Borrowing is given by the Company, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing denominated in
Dollars shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the relevant Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Committed Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Committed Loan unless the relevant Borrower pays the amount
due, if any, under Section 3.07 in connection therewith. During the existence of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

 

Page 38



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Committed Loans upon determination of such interest rate. The determination of
the Eurocurrency Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
JPMCB’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than 20 Interest Periods in effect with respect to
Committed Loans.

(f) The failure of any Lender to make the Committed Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Committed Loan on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Committed Loan to be made by such other Lender on the date of any Borrowing.

Section 2.03. Bid Loans. (a) General. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender agrees that the Company may from time
to time request the Revolving Credit Lenders of any Tranche or both Tranches to
submit offers to make loans (each such loan, a “Bid Loan”) to the Company prior
to the Revolver Maturity Date pursuant to this Section 2.03; provided, however,
that after giving effect to any Bid Borrowing, the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Credit Commitments.

(b) Requesting Competitive Bids. The Company may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $10,000,000 or a whole
multiple of $1,000,000 in excess thereof), (iii) the Type of Bid Loans
requested, (iv) the requested currency and (v) the duration of the Interest
Period with respect thereto, and shall be signed by a Responsible Officer of the
Company. No Bid Request shall contain a request for (i) more than one Type of
Bid Loan or (ii) Bid Loans having more than three different Interest Periods.
Unless the Administrative Agent otherwise agrees in its sole and absolute
discretion, the Company may not submit a Bid Request if it has submitted another
Bid Request within the prior five Business Days.

(c) Submitting Competitive Bids.

(i) The Administrative Agent shall promptly notify each Revolving Credit Lender
of each Bid Request received by it from the Company and the contents of such Bid
Request.

(ii) Each Revolving Credit Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Bid Loans in response to
such Bid Request. Such Competitive Bid must be delivered to the Administrative
Agent not later than 10:30 a.m. (A) on the requested date of any Bid Borrowing
that is to consist of Absolute Rate Loans, and (B) three Business Days prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans; provided, however, that any Competitive Bid submitted by JPMCB
in its capacity as a Revolving Credit Lender in response to any Bid Request must
be submitted to the Administrative Agent not later than 10:15 a.m. on the date
on which Competitive Bids are required to be delivered by the other Lenders in
response to such Bid Request. Each Competitive Bid shall specify (A) the
proposed date of the Bid Borrowing; (B) the

 

Page 39



--------------------------------------------------------------------------------

principal amount of each Bid Loan for which such Competitive Bid is being made,
which principal amount (x) may be equal to, greater than or less than the
Commitment of the bidding Lender, (y) must be $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (z) may not exceed the principal amount of Bid
Loans for which Competitive Bids were requested; (C) if the proposed Bid
Borrowing is to consist of Absolute Rate Bid Loans, the Absolute Rate offered
for each such Bid Loan and the Interest Period applicable thereto; (D) the
proposed currency of each Bid Loan; (E) if the proposed Bid Borrowing is to
consist of Eurocurrency Margin Bid Loans, the Eurocurrency Bid Margin with
respect to each such Eurocurrency Margin Bid Loan and the Interest Period
applicable thereto; and (F) the identity of the bidding Lender.

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Revolving Credit Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Administrative Agent may, but shall not be
required to, notify any Revolving Credit Lender of any manifest error it detects
in such Lender’s Competitive Bid.

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.01 and clause
(iii) above, each Competitive Bid shall be irrevocable.

(d) Notice to Company of Competitive Bids. Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Administrative Agent
shall notify the Company of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.

(e) Acceptance of Competitive Bids. Not later than 12:00 p.m. (x) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (y) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Company shall notify
the Administrative Agent of its acceptance or rejection of the offers notified
to it pursuant to Section 2.03(d). The Company shall be under no obligation to
accept any Competitive Bid and may choose to reject all Competitive Bids. In the
case of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Company may
accept any Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

(ii) the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and

 

Page 40



--------------------------------------------------------------------------------

(iv) the Company may not accept any offer regarding which the Administrative
Agent has notified the Company that such offer is either (a) of the type
described in Section 2.03(c)(iii) or (b) otherwise fails to comply with the
requirements hereof.

(f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin, as the
case may be, for the same Interest Period, and the result of accepting all of
such Competitive Bids in whole (together with any other Competitive Bids at
lower Absolute Rates or Eurocurrency Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of Section
2.03(e)(iii)) would be to cause the aggregate outstanding principal amount of
the applicable Bid Borrowing to exceed the amount specified therefor in the
related Bid Request, then, unless otherwise agreed by the Company, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of $1,000,000.

(g) Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Company by the applicable time specified in Section 2.03(e)
shall be deemed rejected.

(h) Notice of Eurocurrency Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Bid Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Company and the Lenders that will be
participating in such Bid Borrowing of such Eurocurrency Rate.

(i) Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Company shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in Section
4.02, the Administrative Agent shall make all funds so received available to the
Company in like funds as received by the Administrative Agent.

(j) Notice of Range of Bids. After each Competitive Bid auction pursuant to this
Section 2.03, the Administrative Agent shall notify each Lender that submitted a
Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing.

Section 2.04. Letters of Credit. (a) The Letter of Credit Commitments.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.04, (1) from time to time on any Business Day during
the period from the Fifth Restatement Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the relevant Borrower and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.04(b), and (2) to honor drafts under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the relevant Borrower; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension or after giving effect
thereto, (v) the Outstanding Amount of the L/C Obligations with respect to
Letters of Credit issued by such L/C Issuer would exceed such L/C Issuer’s

 

Page 41



--------------------------------------------------------------------------------

L/C Commitment, (w) the Total Revolving Outstandings would exceed the Aggregate
Revolving Credit Commitments, (x) the Revolving Outstandings of any Lender would
exceed such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of
the L/C Obligations would exceed the Letter of Credit Sublimit or (z) the
aggregate Outstanding Amount of all Revolving Credit Loans denominated in
Australian Dollars, plus the Outstanding Amount of all L/C Obligations
denominated in Australian Dollars would exceed the Australian Dollar Sublimit.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Fifth Restatement Effective Date, or shall impose upon such L/C Issuer
any unreimbursed loss, cost or expense which was not applicable on the Fifth
Restatement Effective Date and which, in each case, such L/C Issuer in good
faith deems material to it;

(B) subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Revolving Credit Lenders (other than any Revolving Credit
Lender that is a Defaulting Lender) have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders (other
than any Revolving Credit Lender that is a Defaulting Lender) have approved such
expiry date; or

(D) the issuance of such Letter of Credit would violate any Laws or one or more
policies of such L/C Issuer.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two Business Days prior
to the proposed issuance date or date of amendment, as the case may be, or such
later date and time as the relevant L/C Issuer may agree in a particular

 

Page 42



--------------------------------------------------------------------------------

instance in its sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer: (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request. In the event that any
Letter of Credit Application includes representations and warranties, covenants
and/or events of default that do not contain the materiality qualifiers,
exceptions or thresholds that are applicable to the analogous provisions of this
Agreement or other Loan Documents, or are otherwise more restrictive, the
relevant qualifiers, exceptions and thresholds contained herein shall be
incorporated therein or, to the extent more restrictive, shall be deemed for
purposes of such Letter of Credit Application to be the same as the analogous
provisions herein.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the relevant L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms hereof
(such confirmation to be promptly provided by the Administrative Agent), then,
subject to the terms and conditions hereof, the relevant L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the relevant
Borrower or enter into the applicable amendment, as the case may be. Immediately
upon the issuance of each Letter of Credit, each Revolving Credit Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the relevant L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic renewal provisions (each, an “Auto-Renewal
Letter of Credit”); provided that any such Auto-Renewal Letter of Credit must
permit the relevant L/C Issuer to prevent any such renewal at least once in each
twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Company shall not be required to make a specific
request to such L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the relevant L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
renewal if (A) such L/C Issuer has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.04(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Nonrenewal Notice Date from
the Administrative Agent, any Revolving Credit Lender or the Company that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.

 

Page 43



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the relevant Borrower shall reimburse the relevant L/C
Issuer in such Alternative Currency, unless (A) such L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified such L/C Issuer promptly following
receipt of the notice of drawing that the relevant Borrower will reimburse such
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the
relevant L/C Issuer shall notify the Company of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 3:00 p.m. on the date of any payment by the relevant L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by such L/C Issuer under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an “Honor Date”), the Company shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency; provided that if
notice of such drawing is not provided to the Company prior to 1:00 p.m. on the
Honor Date, then the relevant Borrower shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing and in
the applicable currency on the next succeeding Business Day and such extension
of time shall be reflected in computing fees in respect of any such Letter of
Credit. If the relevant Borrower fails to so reimburse the relevant L/C Issuer
by such time, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Pro Rata Share
thereof. In such event, the Company shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02(a) for the principal amount of Base Rate
Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the relevant L/C
Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Revolving Credit Lender (including the Lender acting as the relevant
L/C Issuer) shall upon any notice pursuant to Section 2.04(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for Dollar-denominated payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the relevant L/C Issuer in Dollars.

 

Page 44



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans, the Company shall be deemed to
have incurred from the relevant L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.04(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the relevant L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrowers or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by a Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of any Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. If such Lender pays such amount
(with interest as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.04(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after the relevant L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.04(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from a Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof in Dollars and in the same funds as those received by the
Administrative Agent.

 

Page 45



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of
relevant L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned
under any of the circumstances described in Section 11.06 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse any L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the relevant L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any release or amendment or waiver of or consent to departure from the
Guaranty or any other guarantee, for all or any of the Obligations of a Borrower
in respect of such Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to a Borrower or in the relevant currency
markets generally; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers;

 

Page 46



--------------------------------------------------------------------------------

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrowers to the extent
permitted by applicable law) suffered by the Borrowers that are caused by such
L/C Issuer’s gross negligence or willful misconduct. The Borrowers shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with the
relevant Borrower’s instructions or other irregularity, such Borrower will
promptly notify the relevant L/C Issuer. The Borrowers shall be conclusively
deemed to have waived any such claim against the relevant L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of such L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrowers from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at Law or under this Agreement or any other agreement. None of any
L/C Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of such L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vii) of Section 2.04(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrowers may have a claim against any L/C Issuer, and any L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by a Borrower which
such Borrower proves were caused by such L/C Issuer’s willful misconduct or
gross negligence such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the relevant L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the relevant L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
relevant L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing and the
conditions set forth in Section 4.02 to a Revolving Credit Borrowing cannot then
be met, or (ii) if, as of the Letter of Credit Expiration Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the relevant Borrower shall, within three Business Days, Cash Collateralize the
then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be) or, in the case of clause (ii),
provide a back-to-back letter of credit in a face amount at least equal to the
then undrawn amount of such Letter of Credit from an issuer and in form and
substance reasonably satisfactory to the relevant L/C Issuer. Unless at the
option of the Company, Cash Collateral was deposited in the foreign currency in
which the applicable Letter of

 

Page 47



--------------------------------------------------------------------------------

Credit was issued, the Administrative Agent may, at any time and from time to
time after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations. For purposes hereof, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
relevant L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances (“Cash Collateral”) pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. Cash Collateral shall be
maintained in a Cash Collateral Account. If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than rights or claims of the Administrative Agent
arising by operation of law or that the total amount of such funds is less than
the aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the Cash Collateral
Account, an amount equal to the excess of (a) such aggregate Outstanding Amount
over (b) the total amount of funds, if any, then held as Cash Collateral that
the Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the aggregate Outstanding Amount of all L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrowers.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Company when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued for the account of
a Borrower equal to the Applicable Margin times the Dollar Equivalent of the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit). Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Margin during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter that
such Applicable Margin was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer for the account of a Borrower equal to 0.125% per annum (or, in the case
of any L/C Issuer, any lesser percentage that may be agreed by the Borrowers and
such L/C Issuer) of the Dollar Equivalent of the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit). Such

 

Page 48



--------------------------------------------------------------------------------

fronting fees shall be computed on a quarterly basis in arrears. Such fronting
fees shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrowers shall pay
directly to each L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within five Business Days of demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Requirement to Fund Letters of Credit. Each Revolving Credit Lender will be
required, in accordance with such Lender’s Pro Rata Share of the Revolving
Credit Facility, to fund Unreimbursed Amounts pursuant to Section 2.04(c)(i)
arising on or after such date and/or fund participations in Unreimbursed
Amounts; provided that the aggregate Outstanding Amount of the Revolving Credit
Loans of such Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Swing Line Obligations shall
not exceed such Lender’s Revolving Credit Commitment.

(m) Defaulting Lenders. This Section 2.04 shall be subject to the applicable
provisions of Section 2.17 in the event any Revolving Credit Lender becomes a
Defaulting Lender.

Section 2.05. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lenders severally agree to make
loans in Dollars (each such loan, a “Swing Line Loan”) to the Company from time
to time on any Business Day until the Revolver Maturity Date in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit; provided that after giving effect to any Swing Line Loan, (x) the
aggregate principal amount of outstanding Swing Line Loans made by any Swing
Line Lender shall not exceed such Swing Line Lender’s Swing Line Commitment,
(y) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Credit Commitments and (z) the Revolving Outstandings of any Lender shall not
exceed such Lender’s Revolving Credit Commitment; provided further that the
Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this Section
2.05, prepay under Section 2.06 and reborrow under this Section 2.05. Each Swing
Line Loan shall be (i) for the first three Business Days that it remains
outstanding, a Specified Rate Loan and (ii) thereafter, a Base Rate Loan.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lenders a risk participation in such Swing Line
Loan in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lenders and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lenders and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date or such later time on the requested borrowing date as
may be approved by the Swing Line Lenders in their sole discretion, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lenders and the Administrative Agent of a written Swing Line Loan Notice,
appropriately

 

Page 49



--------------------------------------------------------------------------------

completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the Swing Line Lenders of any telephonic Swing Line Loan Notice, the
Swing Line Lenders will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lenders will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lenders have received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 3:30 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lenders not to make such Swing Line Loan as a
result of the limitations set forth in the provisos to the first sentence of
Section 2.05(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lenders will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company. Unless otherwise agreed among the Swing Line
Lenders, each Swing Line Loan shall be made by the Swing Line Lenders ratably in
accordance with their respective Swing Line Commitments.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lenders at any time in
their sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes the Swing Line Lenders to so request on its
behalf), that each Revolving Credit Lender make either a Specified Rate Loan or
a Base Rate Loan (as applicable to the underlying Swing Line Loan at such time,
subject to automatic conversion thereof from a Specified Rate Loan to a Base
Rate Loan at the time contemplated by Section 2.05(a) hereof) in an amount equal
to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02(a), without regard to the minimum and
multiples specified therein for the principal amount of the Specified Rate Loans
and/or Base Rate Loans (as applicable), but subject to the unutilized portion of
the Revolving Credit Facility and the conditions set forth in Section 4.02. The
Swing Line Lenders shall furnish the Company with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lenders at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.05(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Specified Rate Loan or a Base Rate Loan
(as applicable) to the Company in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lenders.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for Specified Rate Loans and/or Base Rate Loans (as applicable) submitted by the
Swing Line Lenders as set forth herein shall be deemed to be a request by the
Swing Line Lenders that each of the Revolving Credit Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lenders
pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lenders any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lenders shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the

 

Page 50



--------------------------------------------------------------------------------

date such payment is required to the date on which such payment is immediately
available to the Swing Line Lenders at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lenders (or
either of them) in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lenders submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Company of a Committed Loan Notice). No such funding of
risk participations shall relieve or otherwise impair the obligation of the
Company to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lenders receive any payment on account of such Swing Line Loan,
the Swing Line Lenders will distribute to such Lender its Pro Rata Share of such
payment in the same funds as those received by the Swing Line Lenders.

(ii) If any payment received by the Swing Line Lenders in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lenders under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lenders in their
discretion), each Revolving Credit Lender shall pay to the Swing Line Lenders
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of the Swing Line Lenders.

(e) Interest for Account of Swing Line Lenders. The Swing Line Lenders shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Specified Rate Loan or Base Rate
Loan (as applicable) or risk participation pursuant to this Section 2.05 to
refinance such Lender’s Pro Rata Share of any Swing Line Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the Swing Line
Lenders.

(f) Payments Directly to Swing Line Lenders. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to each
Swing Line Lender.

(g) Defaulting Lenders. This Section 2.05 shall be subject to the applicable
provisions of Section 2.17 in the event any Revolving Credit Lender becomes a
Defaulting Lender.

 

Page 51



--------------------------------------------------------------------------------

Section 2.06. Prepayments. (a) Optional. (i) Each Borrower may, upon notice from
the Company to the Administrative Agent, at any time or from time to time,
voluntarily prepay the Term Loans and/or Revolving Credit Loans of any Tranche
in whole or in part without premium or penalty; provided that (A) such notice
must be received by the Administrative Agent not later than 1:00 p.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies and (3) on the
date of prepayment of Base Rate Committed Loans; (B) any prepayment of
Eurocurrency Rate Committed Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; and (C) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Committed Loans to be prepaid. The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.07. Each prepayment of the Loans pursuant
to this Section 2.06(a) shall be applied among the Facilities in such amounts as
the Company may direct in its sole discretion. Each prepayment in respect of a
particular Facility shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares.

(ii) No Bid Loan may be prepaid without the prior consent of the applicable Bid
Loan Lender; provided that in connection with the repayment in full or
refinancing of all of the Facilities, if any Bid Loan is outstanding at such
time, the Company shall be permitted to deposit with the Administrative Agent
cash or deposit account balances (or a letter of credit) pursuant to
documentation reasonably satisfactory to such Bid Loan Lender in an amount equal
to the sum of the outstanding principal amount of such Bid Loan and the
remaining interest payments on such Bid Loan.

(iii) The Company may, upon notice to the Swing Line Lenders (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lenders and the
Administrative Agent not later than 3:00 p.m. on the date of the prepayment,
(B) any such prepayment shall be in a minimum principal amount of the lesser of
$100,000 and the total principal amount of the Swing Line Loans then outstanding
and (C) any such prepayment shall be applied ratably to the outstanding Swing
Line Loans held by the respective Swing Line Lenders. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Company may rescind any notice of prepayment under Section 2.06(a)(i) or
2.06(a)(iii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(b) Excess Total Revolving Outstandings. If the Administrative Agent notifies
the Company at any time that the Total Revolving Outstandings at such time
exceed an amount equal to 105% of the Aggregate Revolving Credit Commitments
then in effect, then, within five Business Days after receipt of such notice,
the Borrowers shall prepay Loans and/or Cash Collateralize the L/C Obligations
in an

 

Page 52



--------------------------------------------------------------------------------

aggregate amount sufficient to reduce the Total Revolving Outstandings as of
such date of payment to an amount not to exceed 100% of the Aggregate Revolving
Credit Commitments then in effect (provided that in the case of any Eurocurrency
Rate Loan, if the Borrowers deposit in an escrow account on terms satisfactory
to the Administrative Agent an amount (the “Escrowed Amount”) for the prepayment
of such Eurocurrency Rate Loan on the last day of then next-expiring Interest
Period for such Eurocurrency Rate Loan, the Total Revolving Outstandings shall
be deemed to be reduced by an amount equal to the Escrowed Amount for purposes
of this Section 2.06(b), it being agreed and understood that interest in respect
of any Escrowed Amount shall continue to accrue thereon at the rate provided
hereunder for the Eurocurrency Rate Loan which such Escrowed Amount is intended
to repay until such Escrowed Amount shall have been used in full to repay such
Eurocurrency Rate Loan).

(c) Funding Losses, Etc. All prepayments under this Section 2.06 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.07.
Notwithstanding any of the other provisions of Section 2.06(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under Section 2.06(b), other than
on the last day of the Interest Period therefor, the Company may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Company or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with Section 2.06(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Company or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
Section 2.06(b).

Section 2.07. Termination or Reduction of Commitments. (a) Optional. The Company
may, upon written notice to the Administrative Agent, terminate the Aggregate
Revolving Credit Commitments or the Revolving Credit Commitments of any Tranche,
or from time to time permanently reduce the Aggregate Revolving Credit
Commitments or the Revolving Credit Commitments of any Tranche; provided that
(i) any such notice shall be received by the Administrative Agent one Business
Day prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount (A) of $500,000 or any whole multiple
of $100,000 in excess thereof or (B) equal to the Aggregate Revolving Credit
Commitments or the Revolving Credit Commitments of such Tranche, as applicable,
at such time and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Commitments of the relevant
Tranche, such sublimit or facility commitments shall be automatically reduced by
the amount of such excess. Notwithstanding the foregoing, the Company may
rescind or postpone any notice of reduction or termination of any Tranche of
Revolving Credit Commitments if such reduction or termination would have
resulted from a refinancing of all or any part of the Facilities, which
refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 on the Fifth Restatement Effective Date upon the
funding (or deemed funding) or conversion of the Term Loans in the applicable
amounts in accordance with Section 2.01. The Revolving Credit Commitments of any
Tranche shall be automatically and permanently reduced to $0 on the Maturity
Date applicable to such Tranche.

 

Page 53



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the Swing Line Sublimit or the
unused Commitments of any Class or Tranche under this Section 2.07. Upon any
reduction of unused Commitments of any Class or Tranche, the Commitment of each
Lender of such Class or Tranche shall be reduced by such Lender’s Pro Rata Share
of the amount by which such Commitments are reduced (other than the termination
of the Commitment of any Lender as provided in Section 3.09). All commitment
fees accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.

Section 2.08. Repayment of Loans. (a) Term Loans. The Company shall repay to the
Administrative Agent for the ratable account of the Term Lenders on the Term
Maturity Date the aggregate principal amount of all of its Term Loans
outstanding on such date.

(b) Revolving Credit Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Revolving Credit Lenders of any
Tranche on the Maturity Date applicable to such Tranche the aggregate principal
amount of all of its Revolving Credit Loans of such Tranche outstanding on such
date.

(c) Bid Loans. The Company shall repay each Bid Loan on the last day of the
Interest Period in respect thereof.

(d) Swing Line Loans. The Company shall repay its Swing Line Loans on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date applicable to the Revolving Credit Commitments.

Section 2.09. Interest. (a) Subject to the provisions of Section 2.09(b),
(i) each Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin,
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin, (iii) each Bid Loan shall
bear interest on the outstanding principal amount thereof for the Interest
Period therefor at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus (or minus) the Eurocurrency Bid Margin, or at the Absolute
Rate for such Interest Period, as the case may be, and (iv) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Federal Funds Rate
plus the Applicable Margin for Eurocurrency Rate Revolving Credit Loans, or at
such other rates as may be agreed between the Company and the Swing Line
Lenders.

(b) While any Event of Default set forth in Section 8.01(a) or (f) exists (but,
in the case of any Event of Default set forth in Section 8.01(a), only upon the
election of the Administrative Agent or the Required Lenders), the Borrowers
shall pay interest on all overdue Obligations hereunder (regarding which all
applicable grace periods set forth in Section 8.01 have expired) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

Page 54



--------------------------------------------------------------------------------

Section 2.10. Fees. In addition to certain fees described in Sections 2.04(i)
and 2.04(j):

(a) [Reserved].

(b) Commitment Fee for Revolving Credit Commitments. The Borrowers shall pay to
the Administrative Agent a commitment fee (for any group of Revolving Credit
Lenders, the “Commitment Fee”) for the account of each Revolving Credit Lender
in accordance with its Pro Rata Share of the Revolving Credit Facility, a
Commitment Fee in Dollars equal to the Applicable Margin times the actual daily
amount by which the aggregate Revolving Credit Commitments exceed the sum of
(A) the Outstanding Amount of Revolving Credit Loans, (B) the Outstanding Amount
of L/C Obligations and (C) the Outstanding Amount of Swing Line Loans. The
Commitment Fees shall accrue at all times from the Fifth Restatement Effective
Date until the date on which the aggregate Revolving Credit Commitments have
terminated, the Outstanding Amounts on Revolving Credit Loans and the Swing Line
Loans have been paid and the Outstanding Amounts on all L/C Obligations have
been paid or Cash Collateralized (the “Revolving Termination Date”), including
at any time during which one or more of the conditions in Article 4 is not met,
and shall be due and payable quarterly in arrears on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the Fifth Restatement Effective Date, and on the
Revolving Termination Date. The Commitment Fees shall be calculated quarterly in
arrears, and if there is any change in the Applicable Margin during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.

(c) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

Section 2.11. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMCB’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.12. [Reserved].

Section 2.13. Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. (or, in the case of Section
2.06(a)(iii), 3:00 p.m.) on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the

 

Page 55



--------------------------------------------------------------------------------

respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m. (or, in the case of Section 2.06(a)(iii), 3:00 p.m.), in the
case of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Unless a Borrower or any Lender has notified the Administrative Agent, prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that such Borrower or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that such Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if a Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in Same Day Funds at the
Overnight Rate; and

(ii) if any Lender failed to make such payment with respect to any Committed
Borrowing, such Lender shall forthwith on demand pay to the Administrative Agent
the amount thereof in Same Day Funds together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the relevant Borrower to the date such amount is recovered by the
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the Overnight Rate. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Committed Loan
included in the applicable Committed Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Committed Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such
Lender hereunder.

 

Page 56



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this Section 2.13(b) shall be conclusive, absent manifest
error.

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the relevant Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Committed Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Committed Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
purchase its participation.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.04(d), 2.05(c) or 9.07 (or if the Borrowers shall
have paid any amount or posted any cash collateral in respect of such Lender’s
Pro Rata Share of Swing Line Obligations or L/C Obligations pursuant to Section
2.17(b)(ii)), then notwithstanding any contrary provision hereof, with respect
to any amounts thereafter received by the Administrative Agent for the account
of such Lender, the Administrative Agent (i) shall apply such amounts (A) first,
for the benefit of the Administrative Agent, the Swing Line Lender or the L/C
Issuer to satisfy such Lender’s obligations to it under such Section until all
such unsatisfied obligations are fully paid, and (B) second, unless an Event of
Default has occurred and is continuing, to reimburse the Borrowers for any cash
collateral posted by the Borrowers until the Borrowers are fully reimbursed, and
(ii) thereafter, may, in its sole discretion, hold any such remaining amounts in
a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section; provided any amounts
held pursuant to clause (ii) hereof shall be released to such Lender upon the
earlier of (x) the date on which any of the actions described in Section
8.02(a), 8.02(b) or 8.02(c) or the proviso to Section 8.02 shall have been taken
or occurred and (y) the Revolver Maturity Date.

 

Page 57



--------------------------------------------------------------------------------

Section 2.14. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them and/or such subparticipations
in the participations in L/C Obligations or Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Committed Loans or such participations, as
the case may be, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrowers agree that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.10) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.14 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.14 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.15. Designated Borrowers.

(a) The Company may at any time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent designate any wholly-owned
Restricted Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Credit Loans hereunder that are denominated in an
Alternative Currency by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”); provided that such Applicant Borrower shall not
become a Designated Borrower hereunder if, within such ten (10) Business Day
period, any Lender provides a notice in writing to the Administrative Agent and
the Company of its objection to such designation on the basis that it shall be
unlawful under Laws applicable to such Lender to make Loans or extend credit or
otherwise do business with such Applicant Borrower. The parties hereto further
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel, “know your customer” documents and
information and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require. Promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit I (a “Designated
Borrower Notice”) to the Company and the Lenders

 

Page 58



--------------------------------------------------------------------------------

specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Revolving Credit Loans hereunder
that are denominated in an Alternative Currency, on the terms and conditions set
forth herein; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date that is five Business Days after such effective date.

(b) The Obligations of each Designated Borrower shall be several in nature.

(c) Each Restricted Subsidiary of the Company that becomes a “Designated
Borrower” pursuant to this Section 2.15 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices (including as
agent for service of process), (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to any
such Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than ten (10) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans or L/C Obligations payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Loans or
Letters of Credit made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

(e) Notwithstanding anything to the contrary herein, the status of any
Subsidiary as a Designated Borrower shall terminate immediately if, at any time,
the Company and such Subsidiary are not able to make any of the representations
set forth below with respect to such Subsidiary at such time (the occurrence of
such situation with respect to such Subsidiary, a “Specified Representation
Default”):

(i) Such Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Designated Borrower, the
“Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Designated Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Designated Borrower is organized and existing in
respect of its obligations under the Applicable Designated Borrower Documents.

(ii) The Applicable Designated Borrower Documents are in proper legal form under
the Laws of the jurisdiction in which such Designated Borrower is organized and
existing for the enforcement thereof against such Designated Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents.

 

Page 59



--------------------------------------------------------------------------------

(iii) It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents that the Applicable Designated Borrower Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which such Designated Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of the Applicable Designated Borrower Documents or any other document, except
for (A) any such filing, registration, recording, execution or notarization as
has been made or is not required to be made until the Applicable Designated
Borrower Document or any other document is sought to be enforced and (B) any
charge or tax as has been timely paid.

(iv) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Designated Borrower is organized and
existing either (A) on or by virtue of the execution or delivery of the
Applicable Designated Borrower Documents or (B) on any payment to be made by
such Designated Borrower pursuant to the Applicable Designated Borrower
Documents, except as has been disclosed to the Administrative Agent.

(v) The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by such Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Designated Borrower is organized and existing, not subject to any notification
or authorization except (A) such as have been made or obtained or (B) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

The Company agrees to give prompt notice to the Administrative Agent of any
Specified Representation Default with respect to any Subsidiary that is a
Designated Borrower, and within the later of (x) five (5) Business Days after
the occurrence of such Specified Representation Default or (y) in the case of
Eurocurrency Rate Loans, the ending date of the applicable Interest Period, such
Subsidiary shall pay in full the unpaid principal of and interest on all its
outstanding Loans and Cash Collateralize the then Outstanding Amount of all its
L/C Obligations (in an amount equal to the then Outstanding Amount thereof),
failing which the Company shall forthwith make such payments and post such Cash
Collateral pursuant to its guarantee thereof set forth in Article 10. Nothing in
this Section 2.15(e) shall limit or otherwise affect the Guarantor Party’s
obligations under Article 10.

Section 2.16. Increase in Commitments. (a) Upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Company may request:
(i) additional Revolving Credit Commitments pursuant to any Commitment Increase
and Joinder Agreement on one or more occasions after the Fifth Restatement
Effective Date, additional Revolving Credit Commitments, by an aggregate amount
not to exceed $1,000,000,000. Each such addition under this Section 2.16(a)
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof.

(b) [Reserved].

(c) Any such additional Revolving Credit Commitments (the “Additional Revolving
Credit Commitments”) may be made, at the option of the Company, by either
(i) increasing the Revolving Credit Commitments with the same terms (including
pricing and currency) as the existing Revolving

 

Page 60



--------------------------------------------------------------------------------

Credit Commitments or (ii) creating a new tranche of the Revolving Credit
Facility with the Additional Revolving Credit Commitments of Lenders willing to
fund in an Additional Alternative Currency pursuant to which Revolving Credit
Loans under such new tranche may be denominated in such Additional Alternative
Currency.

(d) At the time of the sending of notice requesting additional Revolving Credit
Commitments, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to provide an additional
Revolving Credit Commitment and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase (which shall be
calculated on the basis of the amount of the funded and unfunded exposure under
all the Facilities held by each Lender). Any Lender not responding within such
time period shall be deemed to have declined to provide an additional Revolving
Credit Commitment. The Administrative Agent shall notify the Company and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase, the Company may also invite additional
Eligible Assignees to become Revolving Credit Lenders, as applicable, pursuant
to a commitment increase and joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (each, a “Commitment
Increase and Joinder Agreement”).

(e) If any Revolving Credit Commitments are added in accordance with this
Section 2.16, the Administrative Agent and the Company shall determine the
effective date (the “Additional Commitments Effective Date”) and the final
allocation of such addition. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such addition and the
Additional Commitments Effective Date. As a condition precedent to such
addition, the Company shall deliver to the Administrative Agent a certificate of
the Company dated as of the Additional Commitments Effective Date signed by a
Responsible Officer of the Company certifying that, before and after giving
effect to such increase, (i) the representations and warranties contained in
Article 5 are true and correct in all material respects on and as of the
Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.16(e), the
representations and warranties contained in Section 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 and (ii) no Default exists before or
after giving effect to such addition.

(f) On each Additional Commitments Effective Date, each Lender or Eligible
Assignee which is providing an additional Revolving Credit Commitment shall
become a “Revolving Credit Lender” for all purposes of this Agreement and the
other Loan Documents with a Revolving Credit Commitment that is increased by (in
the case of an existing Revolving Credit Lender) or equal to (in the case of a
new Revolving Credit Lender) such additional Revolving Credit Commitment.

Section 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

(a) fees shall cease to accrue on the unused portion of the Revolving Credit
Commitments of such Defaulting Lender under Section 2.10(b);

 

Page 61



--------------------------------------------------------------------------------

(b) if any Swing Line Obligations or L/C Obligations exist at the time any
Revolving Credit Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Obligations (other than the portion of
such Swing Line Obligations referred to in clause (b) of the definition of such
term) and L/C Obligations of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders that are Revolving Credit Lenders in accordance with
their respective Pro Rata Shares of the Swing Line Obligations and L/C
Obligations but only to the extent (A) no Event of Default has occurred and is
continuing at such time and (B) the sum of all non-Defaulting Lenders’ Revolving
Outstandings plus such Defaulting Lender’s Pro Rata Share of all Swing Line
Obligations and L/C Obligations does not exceed the total of all non-Defaulting
Lenders’ Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the relevant Borrower shall within three Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Pro Rata Share of all Swing Line Obligations and (y) second, cash
collateralize for the benefit of the L/C Issuer only the relevant Borrower’s
obligations corresponding to such Defaulting Lender’s Pro Rata Share of all L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.04(g) for so
long as such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
outstanding;

(iii) if the relevant Borrower cash collateralizes any portion of such
Defaulting Lender’s Pro Rata Share of all L/C Obligations pursuant to clause
(ii) above, the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.04(i) with respect to such Defaulting
Lender’s Pro Rata Share of all L/C Obligations during the period such Defaulting
Lender’s Pro Rata Share of all L/C Obligations is cash collateralized;

(iv) if such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
fees payable to the non-Defaulting Lenders pursuant to Sections 2.04(i), 2.10(a)
and 2.10(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s Pro Rata Share of all L/C
Obligations is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the L/C
Issuer or any other Lender hereunder, all facility fees and commitment fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Revolving Credit Commitment that was
utilized by such L/C Obligations) and letter of credit fees payable under
Section 2.04(i) with respect to such Defaulting Lender’s Pro Rata Share of all
L/C Obligations shall be payable to the L/C Issuer until and to the extent that
such Defaulting Lender’s Pro Rata Share of all L/C Obligations is reallocated
and/or cash collateralized; and

(c) so long as any Revolving Credit Lender is a Defaulting Lender, the Swing
Line Lenders shall not be required to fund such portion of any Swing Line Loan
that equals such Defaulting Lender’s Pro Rata Share of such Swing Line Loan, and
the L/C Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless they are satisfied (in their reasonable judgment) that the
related exposure and the Defaulting Lender’s then outstanding Pro Rata Share of
all L/C Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.17(b), and participating interests in any
newly made Swing Line Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.17(b)(i) (and such Defaulting Lender shall not participate therein).

 

Page 62



--------------------------------------------------------------------------------

(d) In the event that the Administrative Agent, the Company, the Swing Line
Lenders and the L/C Issuers each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Revolving Credit Lenders’ Pro Rata Shares of the Swing Line Obligations and L/C
Obligations shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment and on such date such Lender shall purchase at par
such of the Revolving Credit Loans of the other Lenders (other than Bid Loans
and Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Credit Loans in
accordance with its Pro Rata Share, and such Lender shall cease to be a
Defaulting Lender.

Section 2.18. Extension of Maturity Date.

(a) Each Revolving Credit Lender’s Commitment may be extended, if at the time
(i) the conditions specified in Section 4.02 are met and (ii) the
representations and warranties contained in Sections 5.05(b) and 5.06 are true
and correct in all material respects, in the manner set forth in this Section
2.18, on not more than two occasions, for a period of one year after the date on
which the Revolving Credit Commitment of such Revolving Credit Lender would have
been terminated. If the Company wishes to request an extension of each Revolving
Credit Lender’s Revolving Credit Commitment, it shall give notice to that effect
to the Administrative Agent not less than 30 days and not more than 90 days
prior to the date that the Company desires that such extension take effect (the
“Extension Date”, which Extension Date shall not be earlier than the date that
is four years prior to the then applicable Maturity Date of the Revolving Credit
Commitments, such that, for the avoidance of doubt, the remaining term of the
Revolving Credit Commitments after giving effect to such extension shall in no
event exceed five years at any time), whereupon the Administrative Agent shall
promptly notify each of the Revolving Credit Lenders of such request. Each
Revolving Credit Lender wishing to extend shall respond affirmatively to such
request within 15 days of such request (or such longer period as the Company and
the Administrative Agent may reasonably agree) to the Administrative Agent. If
any Revolving Credit Lender shall not have responded affirmatively within such
15-day period (or such longer period, if applicable), such Revolving Credit
Lender shall be deemed to have rejected the Company’s proposal to extend its
Revolving Credit Commitment, and only the Revolving Credit Commitments of those
Revolving Credit Lenders which have responded affirmatively shall be extended,
subject to receipt by the Administrative Agent of counterparts of an extension
agreement in form reasonably satisfactory to the Administrative Agent and the
Company (an “Extension Agreement”), duly completed and signed by the Company,
the Administrative Agent and all of the Revolving Credit Lenders which have
responded affirmatively. The Administrative Agent shall provide to the Company,
no later than 10 days prior to the Extension Date for any such request, a list
of the Revolving Credit Lenders which have responded affirmatively. The
Extension Agreement shall be executed and delivered no later than five days
prior to the Extension Date, and no extension of the Revolving Credit
Commitments pursuant to this Section 2.18 shall be legally binding on any party
hereto unless and until such Extension Agreement is so executed and delivered by
Revolving Credit Lenders having at least 51% of the aggregate amount of the
Revolving Credit Commitments.

(b) If any Revolving Credit Lender rejects, or is deemed to have rejected, the
Company’s proposal to extend its Revolving Credit Commitment (i) such Revolving
Credit Lender’s Revolving Credit Commitments shall terminate on the Revolver
Maturity Date applicable to such Revolving Credit Lender, (ii) the Company shall
pay to such Revolving Credit Lender on the applicable Revolver Maturity Date any
amounts due and payable to such Revolving Credit Lender on such date and
(iii) the Company

 

Page 63



--------------------------------------------------------------------------------

may, if it so elects, designate an Eligible Assignee to become a Revolving
Credit Lender, or agree with an existing Revolving Credit Lender that such
Revolving Credit Lender’s Revolving Credit Commitment shall be increased,
provided that the aggregate amount of the Revolving Credit Commitments following
any designation or agreement may not exceed the aggregate amount of the
Revolving Credit Commitments as in effect immediately prior to the relevant
request (except to the extent that the Revolving Credit Commitments are being
increased pursuant to Section 2.16). Upon execution and delivery by the Company
and such replacement Revolving Credit Lender or other Eligible Assignee of an
instrument of assumption in form and amount reasonably satisfactory to the
Administrative Agent and execution and delivery of the Extension Agreement
pursuant to Section 2.18(a), such existing Lender shall have a Revolving Credit
Commitment as therein set forth or such other Eligible Assignee shall become a
Lender with a Revolving Credit Commitment as therein set forth and all the
rights and obligations of a Lender with such a Revolving Credit Commitment
hereunder.

(c) The Administrative Agent shall promptly notify the Revolving Credit Lenders
and the Company of the effectiveness of each extension of the Revolving Credit
Commitments pursuant to this Section 2.18.

(d) If, by reason of the operation of this Section 2.18, the Revolver Maturity
Date of any Revolving Credit Lender (a “Terminating Lender”) occurs prior to the
Revolver Maturity Date of any other Revolving Credit Lender, then (i) upon such
earlier Revolver Maturity Date, the participations of the Terminating Lender in
all then outstanding Letters of Credit and Swing Line Loans shall be reallocated
among the other Revolving Credit Lenders and/or cash collateralized in the same
manner as contemplated by Section 2.17(b) and (ii) subject to implementation of
clause (i), the participation of the Terminating Lender in each then outstanding
Letter of Credit or Swing Line Loan shall terminate.

ARTICLE 3

TAXES, INCREASED COSTS AND ILLEGALITY

Section 3.01. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
payment by a withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.01, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent; provided, however, that no failure to
provide such evidence shall constitute a Default unless and until the
Administrative Agent or the applicable Lender shall first have notified the
Company of such failure and such failure shall continue for more than 10 days
after the Company receives such notice.

 

Page 64



--------------------------------------------------------------------------------

(d) The Company and the applicable Loan Party shall indemnify each Recipient,
within 20 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate, showing the calculation of the
amount owed in reasonable detail, as to the amount of such payment or liability
delivered to the Company by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e) Each Lender shall severally indemnify, within 10 days after demand therefor
(i) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that the Company and the applicable Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting or expanding the obligation of the Company and applicable
Loan Party to do so), (ii) the Administrative Agent and the Company, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.07(g) relating to the maintenance of a
Participant Register and (iii) the Administrative Agent and the Company, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Company in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or the Company, as applicable, shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (B) or (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

Page 65



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by an IRS Form W-8ECI, IRS Form W-8BEN
or IRS Form W-8BEN-E, and a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, or an IRS Form W-9, and other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

 

Page 66



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and;

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

Page 67



--------------------------------------------------------------------------------

(h) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of this Section 3.01, the term “Lender” includes any Swing Line
Lender and any L/C Issuer and the term “applicable law” includes FATCA.

(j) From and after the Fifth Restatement Effective Date, for purposes of
determining withholding Taxes imposed under FATCA, it is agreed that the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(k) Nothing in this Section 3.01 shall interfere with the right of a Lender or
Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender or Agent to claim any tax refund or to disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled; provided, however, that if (x) the Company requests a Lender or Agent,
in writing, to pursue an available refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 and (y) such requested pursuit would
not be expected to affect such Lender or Agent adversely as determined in the
sole discretion of such Lender or Agent, exercised in good faith, such Lender or
Agent shall pursue such refund in good faith, so long as the Company agrees to
pay all associated out-of-pocket expenses.

Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

Section 3.03. Inability to Determine Rates. If the (x) the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency), or (y) the Administrative Agent is advised by the
Required Lenders that the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency

 

Page 68



--------------------------------------------------------------------------------

Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, or that deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders in the event such suspension was due to clause (y) above) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Committed
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

Section 3.04. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurocurrency Rate) or any L/C Issuer;

(ii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurocurrency Rate Loan (or of maintaining its obligation to make any such
Loan) or to increase the cost to such Lender, such L/C Issuer or such other
Recipient of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender, such L/C
Issuer or such other Recipient hereunder (whether of principal, interest or
otherwise), then the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender, such L/C Issuer or such other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
such L/C Issuer or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered , as reasonably determined by such Lender,
such L/C Issuer or such other Recipient (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Person under agreements having
provisions similar to this Section after consideration of such factors as such
Person then reasonably determines to be relevant).

(b) If any Lender or any L/C Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a
level below that which such Lender or such L/C Issuer or such Lender’s or such
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of

 

Page 69



--------------------------------------------------------------------------------

such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or such L/C Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or such L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an L/C Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 180 days (or, in the case of any increased costs or reductions arising from
a Change in Law under the Dodd-Frank Act or Basel III, 30 days) prior to the
date that such Lender or such L/C Issuer, as the case may be, notifies the
Company of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such L/C Issuer’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is made retroactive by a Governmental Authority,
then the 180-day period (or 30-day period, if applicable) referred to above
shall be extended to include the period of retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any Bid Loan
if the Change in Law that would otherwise entitle it to such compensation shall
have been publicly announced prior to submission of the Bid Request pursuant to
which such Bid Loan was made.

Section 3.05. [Reserved].

Section 3.06. Reserves on Eurocurrency Rate Loans. (a) If any Lender is required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), the Company shall pay (or cause the applicable Designated
Borrower to pay) to such Lender additional interest on the unpaid principal
amount of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error).

(b) If any Lender is required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
or other Governmental Authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, the Company shall pay
(or cause the applicable Designated Borrower to pay) such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan. Any Lender requesting payment from any Borrower under Section 3.06(a) or
(b) shall give such Borrower at least fifteen days’ prior notice (with a copy to
the Administrative Agent). If a Lender fails to give notice fifteen days prior
to the relevant Interest Payment Date, such additional interest or cost shall be
due and payable fifteen days from receipt of such notice.

 

Page 70



--------------------------------------------------------------------------------

Section 3.07. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent), the Company shall promptly compensate (or cause the
applicable Designated Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or reimbursement of
any drawing under any Letter of Credit (or interest due thereon) denominated in
an Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 3.09(a);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by such Lender to maintain such Loan, any foreign exchange losses
or from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to any Lender under this Section 3.07, such Lender shall be
deemed to have funded each Eurocurrency Rate Committed Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Committed Loan was in
fact so funded.

Section 3.08. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Company contemporaneously with the demand for payment setting
forth in reasonable detail a calculation of the additional amount or amounts to
be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods. For the avoidance of doubt, any
additional amounts required to be paid pursuant to Section 3.01 are not subject
to the limitations set forth in this Section.

(b) (i) With respect to any Lender’s claim for compensation under any of
Sections 3.02 through 3.07, no Borrower shall be required to compensate such
Lender for any amount incurred more than 180 days prior to the date that such
Lender notifies the relevant Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation from any Borrower under any of Sections 3.04 through 3.06,
such Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurocurrency Rate Loans, or to convert Base Rate
Loans into Eurocurrency Rate Loans, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of
Section 3.08(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

Page 71



--------------------------------------------------------------------------------

(ii) With respect to any Lender’s claim for compensation under Section 3.01, no
Borrower shall be required to compensate such Lender for any Taxes to the extent
such Taxes were either (A) paid by such Lender to a taxing authority for the
purpose of satisfying the Lender’s tax liability related to the claim for
compensation under Section 3.01 if such payment occurred more than 180 days
prior to the date that such Lender notifies the relevant Borrower of such claim
or (B) assessed by a taxing authority in writing more than 180 days prior to the
date that such Lender notifies the relevant Borrower of a claim for compensation
under Section 3.01.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan (or to convert Base Rate Loans into
Eurocurrency Rate Loans) shall be suspended pursuant to Section 3.08(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.04 through 3.06 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to any Borrower (with a copy to the
Administrative Agent) that the circumstances specified in any of Sections 3.04
through 3.06 that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.08 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

(e) (i) If a Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (A) would eliminate or reduce amounts payable pursuant
to Section 3.01 in the future and (B) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

Page 72



--------------------------------------------------------------------------------

(ii) Each Lender agrees that if any Lender (A) requests compensation under any
of Sections 3.04 through 3.06, or (B) notifies any Borrower that it has
determined that it is unlawful for its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, then such Lender will, if requested by
such Borrower, use commercially reasonable efforts to designate another Lending
Office for any Loan or Letter of Credit affected by such event; provided that in
each case, such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.08(e) shall affect or postpone any of the Obligations of any
Borrower or the rights of such Lender pursuant to Sections 3.02 or 3.04 through
3.06.

Section 3.09. Replacement of Lenders Under Certain Circumstances. (a) If at any
time:

(i) any Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Sections 3.04 through 3.06, as a result of
any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Sections 3.04 through 3.06 or

(ii) any Lender becomes a Defaulting Lender,

then the Company may, on ten Business Days’ prior written notice to the
Administrative Agent and such Lender, either:

(A) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign 100% of its relevant Commitments and the principal of its
relevant outstanding Loans plus any accrued and unpaid interest pursuant to
Section 11.07(d) (with the assignment fee to be paid by such Borrower unless
waived by the Administrative Agent in such instance) all of its relevant rights
and obligations under this Agreement to one or more Eligible Assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to any Borrower to find a replacement Lender or other such Person or

(B) terminate the Commitment of such Lender and repay all obligations of the
Borrowers owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date;

provided, however, that in the case of a Defaulting Lender only, the Company
shall have the right to take such action as it may elect (including no action)
under the immediately preceding clauses (A) and/or (B) independently and at
different times with respect to any one or more Classes or Tranches of Loans
(and the related Commitments) of such Defaulting Lender, without being obligated
to take the same action with respect to all Classes and Tranches of Loans and
related Commitments of such Defaulting Lender.

(b) Any Lender being replaced pursuant to Section 3.09(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and related participations
in L/C Obligations and Swing Line Loans, and (ii) deliver any Notes evidencing
such Loans to the relevant Borrower or the Administrative Agent.

 

Page 73



--------------------------------------------------------------------------------

(c) Pursuant to an Assignment and Assumption arising by operation of Section
3.09(b), (i) the assignee Lender shall acquire all or a portion, as the case may
be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
each Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with the execution of such Assignment and
Assumption and (iii) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by each relevant Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to be a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

(d) Notwithstanding anything to the contrary, (i) any Lender that acts as L/C
Issuer may not be replaced by operation of this Section 3.09 at any time that it
has any Letter of Credit outstanding unless arrangements reasonably satisfactory
to such L/C Issuer (including the furnishing of a back-up standby letter of
credit in form and substance, and issued by an issuer reasonably satisfactory to
such L/C Issuer or the depositing of cash collateral into a Cash Collateral
Account in amounts and pursuant to arrangements reasonably satisfactory to such
L/C Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) any Lender that acts as Administrative Agent may not be replaced by
operation of this Section 3.09 except in accordance with the terms of Section
9.09.

(e) The Company shall also be entitled to replace a Dissenting Lender in
accordance with Section 11.01(f).

Section 3.10. Survival. All of the Borrowers’ obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01. Conditions to Fifth Restatement Effectiveness. The conditions to
the effectiveness of the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement, are set forth in Section 5 of the Fifth
Amendment and Restatement Agreement.

Section 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Committed Loans) is subject to the following
conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article 5
(other than those representations and warranties contained in Sections 5.05(b)
and 5.06) shall be true and correct in all material respects on and as of the
date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) that for purposes of this Section 4.02(a), the representations and
warranties contained in Section 5.05(a) shall be deemed to refer to the most
recent financial statements furnished pursuant to Sections 6.01(a) and 6.01(b)
and, in the case of the financial statements furnished pursuant to Section
6.01(b), the representations contained in Section 5.05(a), as modified by this
clause (ii), shall be qualified by the statement that such financial statements
are subject to the absence of footnotes and year-end audit adjustments.

 

Page 74



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such Credit Extension or from
the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lenders shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.15 to the designation of such Borrower as a Designated Borrower shall
have been met to the reasonable satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Committed Loans) submitted by the Company shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and 4.02(b) (and, if applicable, (c)) have been satisfied on and as of
the date of the applicable Credit Extension.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Company and each other Borrower represents and warrants to the Agents and
the Lenders that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Restricted Company (a) is a Person, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Environmental Laws), orders, writs
and injunctions, and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to the Borrowers), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are (a) within such Loan Party’s corporate or other powers, (b) have been
duly authorized by all necessary corporate, shareholder or other organizational
action, and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under, (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of

 

Page 75



--------------------------------------------------------------------------------

such Person or any of its Subsidiaries or (B) any order, injunction, writ or
decree, of or with any Governmental Authority or any arbitral award to which
such Person or its property is subject, or (iii) violate, in any material
respect, any Law; except with respect to any conflict, breach or contravention
or payment (but not creation of Liens) referred to in clause (ii) to the extent
that such conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required to
be made or obtained by any Loan Party in connection with the execution, delivery
or performance by any Loan Party of this Agreement or any other Loan Document,
except for (i) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and (ii) those approvals, consents, exemptions, authorizations,
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

Section 5.05. Financial Statements; No Material Adverse Effect. (a) The audited
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
year ended December 31, 2013, and the related consolidated statements of income,
shareholders’ equity and cash flows for such fiscal year of the Company and its
Subsidiaries, including the notes thereto (collectively, the “Historical
Financial Statements”) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations and cash flows for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein (and, with respect to unaudited
financial statements, the absence of footnotes and subject to such adjustments
as would be made in connection with the audit of financial statements for the
relevant period).

(b) Since December 31, 2013, there has been no change, effect, event or,
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.

Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers, threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or
against any Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 5.07. Ownership of Property; Liens. Each of the Restricted Companies has
good record and marketable title in fee simple to, or valid leasehold interests
in, or easements or other limited property interests in, all real property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01 and except where the failure to
have such title or the existence of such Lien could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

Page 76



--------------------------------------------------------------------------------

Section 5.08. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance by the Company and its Subsidiaries (and, when acting on behalf of
the Company or any of its Subsidiaries, their respective directors, officers,
employees and agents) with Anti-Corruption Laws and applicable Sanctions, and
the Company and its Subsidiaries (and, when acting on behalf of the Company or
any of its Subsidiaries, to the knowledge of any Responsible Officer of the
Company, their respective officers, employees, directors and agents) are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) the Company or any of its Subsidiaries, (ii) to the
knowledge of any Responsible Officer of the Company, any director, officer or
employee of the Company or any if its Subsidiaries or (iii) to the knowledge of
the Company, any agent of the Company or any of its Subsidiaries that will act
in any capacity in connection with the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

Section 5.09. Taxes. The Company and its Subsidiaries have timely filed all
federal and material state and other tax returns and reports required to be
filed, and have paid all federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets that are due and payable, except those
(a) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (b) with respect to which the failure to make such
filing or payment could not reasonably be expected to have a Material Adverse
Effect.

Section 5.10. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code except to the
extent that non-compliance could not reasonably be expected to have a Material
Adverse Effect. In the preceding five years, each Loan Party and each ERISA
Affiliate have made all required contributions to each Pension Plan subject to
Section 412 of the Code, and in the preceding five years, no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan, except to the
extent a failure to make such contributions or application, as the case may be,
could not reasonably be expected to have a Material Adverse Effect.

(b) There are no pending or, to the knowledge of any Specified Responsible
Officer of the Company, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has an “accumulated funding deficiency” (as defined in Section 412
of the Code), whether or not waived, and no application for a waiver of the
minimum funding standard has been filed with respect to any Pension Plan;
(iii) none of the Borrowers nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums not yet due or premiums due and not yet
delinquent under Section 4007 of ERISA); (iv) none of the Borrowers nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) none of the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.10(c), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

Page 77



--------------------------------------------------------------------------------

Section 5.11. [Reserved].

Section 5.12. Margin Regulations; Investment Company Act. (a) No proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U issued by
the FRB.

(b) None of the Borrowers, any Person Controlling any of the foregoing, nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.13. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole (and considered together with all information publicly disclosed by the
Consolidated Companies) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under and at the time which they were made, not materially
misleading; provided that, with respect to financial estimates, projected or
forecasted financial information and other forward-looking information, the
Company and each other Borrower represent and warrant only that such information
was prepared in good faith based upon assumptions believed by the Company to be
reasonable in light of conditions existing at the time of preparation; it being
understood that (A) such projections and forecasts, as to future events, are not
to be viewed as facts, that actual results during the period or periods covered
by any such projections or forecasts may differ significantly from the projected
or forecasted results and that such differences may be material and that such
projections and forecasts are not a guarantee of financial performance and
(B) no representation is made with respect to information of a general economic
or general industry nature.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to relevant the L/C
Issuer, the Company shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.14) cause each Restricted Subsidiary
to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of the Company beginning with the fiscal year ending on December 31,
2014, a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and audited and
accompanied by a report and opinion of KPMG LLP or any other independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be

 

Page 78



--------------------------------------------------------------------------------

subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; provided that if the
independent auditor provides an attestation and a report with respect to
management’s report on internal control over financial reporting and its own
evaluation of internal control over financial reporting, then such report may
include a qualification or limitation due to the exclusion of any acquired
business from such report to the extent such exclusion is permitted under rules
or regulations promulgated by the SEC or the Public Company Accounting Oversight
Board;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company beginning
with the fiscal quarter ending on March 31, 2015, a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, setting forth, in each case, in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence
of footnotes;

(c) [reserved]; and

(d) if there are any Unrestricted Subsidiaries as of the last day of any fiscal
quarter, simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements.

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) [reserved];

(b) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Sections 6.01(a) and 6.01(b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Company;

(c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports and registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) which the Company files, copies of any report,
filing or communication with the SEC under Section 13 or 15(d) of the 1934 Act,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) [reserved];

(e) promptly after the receipt thereof by a Specified Responsible Officer of the
Company, copies of each notice or other correspondence received from any
Governmental Authority concerning any material investigation or other material
inquiry regarding any material violation of applicable Law by any Restricted
Company which would reasonably be expected to have a Material Adverse Effect;

 

Page 79



--------------------------------------------------------------------------------

(f) [reserved]; and

(g) promptly after any request therefor, such additional information regarding
the business, legal, financial or corporate affairs of any Restricted Company,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on SyndTrak or other relevant website, to
which each Lender and the Administrative Agent are granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail or by an automated electronic alert of a posting) the
Administrative Agent of the posting of any such documents which notice may be
included in the certificate delivered pursuant to Section 6.02(b). Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. The Borrowers hereby
acknowledge that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”). The Company represents and warrants that it files its
financial statements with the SEC and, accordingly, the Company hereby
authorizes the Administrative Agent to make available to Public Lenders (x) the
Loan Documents and (y) the Company’s financial statements as filed with the SEC
(including, without limitation, its Form 10-Q and Form 10-K filings) in
satisfaction of the Company’s financial statement delivery obligations under
Sections 6.01(a) and (b) above. The Company will not request that any other
material be posted to Public Lenders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
contain material non-public information within the meaning of U.S. federal
securities laws. In no event shall the Company designate as Public Lender
information or request that the Administrative Agent post or otherwise provide
(and the Administrative Agent agrees that it will not post or otherwise provide)
to Public Lenders, any compliance certificates or budgets (or any other
materials that are not expressly identified in writing by the Company to the
Administrative Agent as suitable for distribution to Public Lenders).

Section 6.03. Notices. Promptly notify the Administrative Agent after a
Specified Responsible Officer of the Company obtains knowledge of:

(a) the occurrence of any Default; and

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including any matter arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Restricted
Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material adverse development in, any litigation, investigation or proceeding
affecting any Loan Party or any Subsidiary, or (iv) the occurrence of any ERISA
Event.

 

Page 80



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Company (x) that such notice is being
delivered pursuant to Section 6.03(a) or 6.03(b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity to the extent
known any and all provisions of this Agreement and any other Loan Document in
respect of which such Default exists.

Section 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all of its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect or such
obligations or liabilities are being contested in good faith by appropriate
proceedings.

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.05 (and, in
the case of any Restricted Subsidiary, other than a Designated Borrower, to the
extent the failure to do so, could not reasonably be expected to have a Material
Adverse Effect) and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, ordinary wear and tear
excepted and casualty and condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions to material properties and equipment in accordance with prudent
industry practice.

Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrowers and the Restricted Subsidiaries as are customarily carried under
similar circumstances by such other Persons except to the extent that the
failure to maintain such insurance could not reasonably be expected to result in
a Material Adverse Effect.

Section 6.08. Compliance with Laws. (a) Comply in all material respects with the
requirements of all Laws (including, without limitation, Environmental Laws) and
all orders, writs, injunctions, and decrees applicable to it or to its business
or property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect or the necessity of compliance
therewith is being contested in good faith by appropriate proceedings and
(b) maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Company and its Subsidiaries (and, when acting on
behalf of the Company or any of its Subsidiaries, their respective directors,
officers, employees and agents) with Anti-Corruption Laws and applicable
Sanctions.

Section 6.09. Books and Records. Maintain proper books of record and account, in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of such Borrower or such Restricted
Subsidiary, as the case may be.

 

Page 81



--------------------------------------------------------------------------------

Section 6.10. Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrowers and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrowers; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than once during any calendar year absent the
existence of an Event of Default and such inspections shall be conducted at the
sole expense of the Administrative Agent without charge to the Borrowers;
provided further that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Company the opportunity to
participate in any discussions with the Company’s accountants.

Section 6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
repay existing Indebtedness of the Consolidated Companies, (ii) to facilitate
the Transactions, including, without limitation, to pay fees and expenses
incurred in connection with the Transactions and (iii) to provide ongoing
working capital and for other general corporate purposes of the Consolidated
Companies (including Permitted Acquisitions).

Section 6.12. [Reserved].

Section 6.13. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

Section 6.14. Designation of Subsidiaries. The Company may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) other than in the case
of the designation of (x) a Joint Venture in existence on the Fifth Restatement
Effective Date that thereafter becomes a Subsidiary or (y) a Securitization
Vehicle (each, an “Excluded Unrestricted Subsidiary”), immediately before and
after such designation, no Default shall have occurred and be continuing,
(b) other than in the case of the designation of an Excluded Unrestricted
Subsidiary, immediately after giving effect to such designation, the Company and
its Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, with
the covenants set forth in Section 7.10 (and, as a condition precedent to the
effectiveness of any such designation, the Company shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance) and (c) no Borrower may be
designated as an Unrestricted Subsidiary. The designation of any Subsidiary
(other than a Securitization Vehicle) as an Unrestricted Subsidiary shall
constitute an Investment by the applicable Restricted Companies therein at the
date of designation in an amount equal to the net book value (or, in the case of
any guarantee or similar Investment, the amount) of the Restricted Companies’
Investments therein. If any Person becomes a Restricted Subsidiary on any date
after the Fifth Restatement Effective Date (including by redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary), the Indebtedness of such
Person outstanding on such date will be deemed to have been incurred by such
Person on such date for purposes of Section 7.03.

 

Page 82



--------------------------------------------------------------------------------

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the relevant L/C
Issuer:

Section 7.01. Liens. The Company shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Fifth Restatement Effective Date and any
modifications, replacements, refinancings, renewals or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof and (ii) the modification, replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens (if such obligations constitute Indebtedness) is permitted by Section
7.03;

(c) Liens for taxes, assessments or governmental charges (i) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or (ii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 30 days or, if more than 30 days overdue, (i) no action has been taken
to enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment as to all such
amounts, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect;

(e) (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies or
(iii) obligations in respect of letters of credit or bank guarantees that have
been posted by a Restricted Company to support the payment of the items set
forth in clauses (i) and (ii) of this Section 7.01(e);

 

Page 83



--------------------------------------------------------------------------------

(f) (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted by a Restricted
Company to support the payment of items set forth in clause (i) of this Section
7.01(f);

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially and adversely interfere with the
ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens arising in connection with the Cash Management Practices, including
Liens securing borrowings from financial institutions and their Affiliates
permitted under Section 7.03(m) to the extent specified in the definition of
“Cash Management Practices”;

(j) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company or any of its material Restricted
Subsidiaries or (B) secure any Indebtedness (other than any obligation that is
Indebtedness solely as a result of the operation of clause (e) of the definition
thereof) and (ii) the rights reserved or vested in any Person by the terms of
any lease, license, franchise, grant or permit held by any Restricted Company or
by a statutory provision to terminate any such lease, license, franchise, grant
or permit or to require periodic payments as a condition to the continuance
thereof;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, (iii) in favor of a banking institution arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry, (iv) of
financial institutions funding the Vault Cash Operations in the cash provided by
such institutions for such Vault Cash Operations and (v) on cash or collateral
or other financial assets securing obligations of any Restricted Company under
any Swap Contract permitted to be incurred pursuant to Section 7.03(s) hereof;

(m) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in Permitted Acquisitions permitted pursuant to
Section 7.02, to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05 and (ii) on cash earnest money deposits made by any
Restricted Company in connection with any letter of intent or purchase agreement
permitted hereunder;

(n) [reserved];

(o) Liens in favor of any Restricted Company securing Indebtedness permitted
under Section 7.03(e) or other obligations other than Indebtedness owed by a
Restricted Company to another Restricted Company;

 

Page 84



--------------------------------------------------------------------------------

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the Fifth Restatement Effective Date and any modifications,
replacements, renewals or extensions thereof; provided that (i) in the case of
Liens securing purchase money Indebtedness or Capitalized Leases, (A) such Liens
attach concurrently with or within 270 days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens and (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and after-acquired
property subjected to a Lien pursuant to terms existing at the time of such
acquisition, it being understood that such requirement to pledge after-acquired
property shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition); provided that
individual equipment financings otherwise permitted to be secured hereunder
provided by one Person (or its Affiliates) may be cross collateralized to other
such equipment financings provided by such Person (or its Affiliates), (ii) in
the case of Liens securing Indebtedness other than purchase money Indebtedness
or Capitalized Leases, (A) such Liens do not extend to the property of any
Person other than the Person acquired or formed to make such acquisition and the
subsidiaries of such Person and (B) such Lien was not created in contemplation
of such acquisition or such Person becoming a Restricted Subsidiary and
(iii) the Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extensions thereof) is permitted under Section 7.03;

(q) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable Law) regarding leases entered into by the Company or
any of its Restricted Subsidiaries in the ordinary course of business (and Liens
consisting of the interests or title of the respective lessors thereunder);

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Restricted Company in
the ordinary course of business not prohibited by this Agreement;

(s) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Restricted Company to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Restricted
Company and (iii) relating to purchase orders and other similar agreements
entered into in the ordinary course of business;

(t) Liens securing obligations permitted under Section 7.03(u) to the extent
specified therein;

(u) Liens on the assets of a Securitization Vehicle securing Indebtedness under
any Securitization Financing permitted under Section 7.03(v);

(v) [reserved];

(w) any pledge of the Equity Interests of an Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement; and

(x) other Liens securing Indebtedness or other obligations to the extent that
the outstanding principal amount of the Indebtedness or other obligations
secured by such Liens (together with the outstanding principal amount of any
Indebtedness then existing pursuant to the provisions of Section 7.03(g) hereof)
does not exceed the greater of (i) $500,000,000 and (ii) 15% of Consolidated
Shareholders’ Equity.

 

Page 85



--------------------------------------------------------------------------------

Section 7.02. Investments. The Company shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, make any Investments, except:
(a) Investments of any Restricted Company in another Restricted Company; and
(b) any other Investments so long as immediately after giving effect to any such
Investment, (i) no Event of Default has occurred and is continuing and (ii) the
Company is in Pro Forma Compliance with all of the covenants set forth in
Section 7.10 (in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent
delivery of financial information by the Company to the Administrative Agent
prior to such making of such Investment) as though such Investment had been made
as of the first day of the fiscal period covered thereby).

Section 7.03. Subsidiary Indebtedness. The Company shall not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Indebtedness, except:

(a) [reserved];

(b) Indebtedness of the Loan Parties under the Loan Documents;

(c) Indebtedness outstanding on the Fifth Restatement Effective Date and any
Permitted Refinancing thereof;

(d) Guarantees by a Restricted Subsidiary in respect of Indebtedness of another
Restricted Company otherwise permitted hereunder (including, for the avoidance
of doubt, unsecured Guarantees in respect of the obligations of the
Securitization Vehicle under a Securitization Financing permitted by Section
7.03(v);

(e) Indebtedness of a Restricted Subsidiary that constitutes an Investment
permitted by Section 7.02;

(f) [reserved];

(g) Indebtedness of any Restricted Subsidiaries in an aggregate principal amount
at any time outstanding (together with the outstanding principal amount of
Indebtedness and other obligations secured in reliance on Section 7.01(x), but
without duplication thereof) that does not exceed the greater of
(i) $500,000,000 and (ii) 15% of Consolidated Shareholders’ Equity;

(h) Indebtedness of a Restricted Subsidiary assumed in connection with any
Permitted Acquisition and not incurred in contemplation thereof, and any
Permitted Refinancing thereof;

(i) Indebtedness incurred by any Restricted Subsidiary representing deferred
compensation to employees of a Restricted Company incurred in the ordinary
course of business;

(j) Indebtedness consisting of promissory notes issued by any Restricted
Subsidiary to future, present or former directors, officers, members of
management, employees or consultants of the Company or any of its Subsidiaries
or their respective estates, heirs, family members, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Company permitted
by Section 7.06;

 

Page 86



--------------------------------------------------------------------------------

(k) Indebtedness incurred by a Restricted Subsidiary in a Permitted Acquisition
or Disposition constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments;

(l) Indebtedness consisting of obligations of any Restricted Subsidiary under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions;

(m) Indebtedness (including intercompany Indebtedness among the Consolidated
Companies) in respect of the Cash Management Practices;

(n) obligations of the Consolidated Companies with respect to liabilities
arising from the Vault Cash Operations;

(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations of a Restricted Subsidiary contained in supply
arrangements, in each case, in the ordinary course of business;

(p) Indebtedness incurred by a Restricted Subsidiary constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to such similar reimbursement-type
obligations; provided that upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within 30 days
following such drawing or incurrence;

(q) obligations in respect of bid, performance, stay, customs, appeal and surety
bonds and performance and completion guarantees provided by a Restricted
Subsidiary or obligations in respect of letters of credit related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) [reserved];

(s) Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;

(t) Indebtedness in respect of any letter of credit or bankers’ acceptance
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

(u) Indebtedness incurred in the ordinary course of business in connection with
relocation service transactions and secured by the properties which are the
subject of such transactions;

(v) (i) Indebtedness incurred in connection with a receivables securitization
transaction involving the Restricted Subsidiaries and a Securitization Vehicle
(a “Securitization Financing”); provided that (A) such Indebtedness when
incurred shall not exceed 100% of the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition, (B) such
Indebtedness is created and any Lien attaches to such property concurrently with
or within forty-five (45) days of the acquisition thereof, and (C) such Lien
does not at any time encumber any property other than the property financed by
such Indebtedness, and (ii) any unsecured Guarantee by any Restricted Subsidiary
of the obligations of the Securitization Vehicle under a Securitization
Financing;

 

Page 87



--------------------------------------------------------------------------------

(w) Indebtedness (i) of the type described in clause (e) of the definition
thereof subject to Liens permitted under Section 7.01 or (ii) secured by Liens
permitted under Sections 7.01(e)(ii), 7.01(e)(iii), 7.01(f), or 7.01(r);

(x) Indebtedness secured by Liens permitted pursuant to Section 7.01(x);

(y) [reserved];

(z) [reserved]; and

(aa) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (z) above.

Section 7.04. [Reserved].

Section 7.05. Dispositions. The Company shall not, directly or indirectly,
dispose of (in one transaction or in a series of transactions) all or
substantially all of the property of the Restricted Companies, considered
together as a whole.

Section 7.06. Restricted Payments. The Company shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments ratably with respect
to its Equity Interests;

(b) the Company may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity
Interests) of such Person;

(c) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Company may make Restricted Payments; provided that
the Borrowers would be in Pro Forma Compliance with the covenants set forth in
Section 7.10, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent
delivery of financial information by the Company to the Administrative Agent
prior to such Restricted Payments);

(d) [reserved];

(e) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(f) the Company may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of any of the Restricted
Companies; and

(g) so long as no Event of Default shall have occurred and be continuing (or
would result therefrom) under Sections 8.01(a) or (f), the Company may make
Restricted Payments in an aggregate amount of up to $300,000,000 in any fiscal
year of the Company; provided that the Borrowers would be in Pro Forma
Compliance with the covenants set forth in Section 7.10, in each case such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders (either pursuant
to Section 6.01(a) or 6.01(b) or in any subsequent delivery of financial
information by the Company to the Administrative Agent prior to such Restricted
Payments).

 

Page 88



--------------------------------------------------------------------------------

Section 7.07. Use of Proceeds. The Borrowers will not request any Borrowing or
Letter of Credit, and the Company shall not use, and shall require that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent such
activity, business or transaction would not be prohibited for a U.S. Person
pursuant to Sanctions or (C) in any manner that would result in the violation of
any Sanctions applicable to the Company or any of its Subsidiaries.

Section 7.08. [Reserved].

Section 7.09. [Reserved].

Section 7.10. Financial Covenants. (a) Maximum Leverage Ratio. The Company shall
not permit the Leverage Ratio as of the end of any fiscal quarter of the Company
for the four fiscal quarter period ending on such date (such four fiscal quarter
period referred to as a “Testing Period”) to be greater than 3.50 to 1.0,
provided that at the election of the Company (the notice of which election shall
be given within thirty (30) days after consummating the relevant Qualified
Acquisition), the level set forth above shall be increased by 0.50:1.00 (a
“half-turn”) in connection with a Qualified Acquisition for four consecutive
Testing Periods (and no other Testing Periods), starting with the Testing Period
in which such Qualified Acquisition is consummated; provided further that (i) if
the Company elects to have such increase apply to a Qualified Acquisition, no
pro forma adjustment for cost savings relating to such Qualified Acquisition
described in the definition of “Pro Forma Basis” shall be permitted, (ii) the
Company may make such an election no more than twice during the life of this
Agreement (or, if the Maturity Date of the Revolving Loans has been extended
pursuant to Section 2.18, no more than three times during the life of this
Agreement) and (iii) upon the return to a maximum Leverage Ratio of 3.5 to 1.0
after the Company’s first such election, such level must be maintained for at
least two Testing Periods before the Company may elect to increase such level
for an additional time.

(b) Minimum Interest Coverage Ratio. The Company shall not permit the Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.0.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an “Event
of Default”:

(a) Non-Payment. Any Restricted Company fails to pay (i) when due, any amount of
principal of any Loan or (ii) within five Business Days after the same becomes
due, any interest on any Loan or any other amount payable hereunder or with
respect to any other Loan Document; or

(b) Specific Covenants. Any Restricted Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a) or 6.05(a)
(solely with respect to the Borrowers) or Article 7; or

 

Page 89



--------------------------------------------------------------------------------

(c) Other Defaults. Any Restricted Company fails to perform or observe any other
term, covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
to the Company; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Restricted
Company herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material and adverse respect when made or deemed made; or

(e) Cross-Default. Any Material Company (i) fails to make any payment after the
applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness owed by one
Restricted Company to another Restricted Company) having an aggregate
outstanding principal amount of not less than the Threshold Amount or (ii) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or (y) a mandatory offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Material Company institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Material Company becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Material Company in an amount exceeding the Threshold Amount and is not
paid, released, vacated or fully bonded within 60 days after its issue or levy;
or

(h) Judgments. There is entered against any Material Company a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of 60 consecutive days during which such
judgment has not been paid and during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

Page 90



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Company or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or

(j) Change of Control. There occurs any Change of Control.

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that each Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States (or, in the case of any Designated Borrower that is a Foreign Subsidiary,
under the comparable laws of the applicable jurisdiction), the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of each Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 11.04 and amounts payable under Article 3 but excluding principal of,
and interest on, any Loan) payable to the Administrative Agent in its capacity
as such;

 

Page 91



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Credit Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Credit Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Company.

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein or therein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

Page 92



--------------------------------------------------------------------------------

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article 9 with respect to any acts taken or omissions suffered by
each L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 9 and in the definition of “Agent-Related Persons” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

Section 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact, such sub-agents as shall be deemed necessary by
the Administrative Agent and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

Section 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any of their Subsidiaries
or any officer thereof, contained herein or in any other Loan Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Restricted Company or any other party to any
Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any of their Subsidiaries or any Affiliate thereof.

Section 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party or any of their Subsidiaries), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

 

Page 93



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement or the Fifth Amendment
and Restatement Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Fifth Restatement Effective Date specifying its
objection thereto.

Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a Loan
Party referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Section 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any of their Subsidiaries thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Loan Party,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Loan Party or any of their Subsidiaries. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any of their Subsidiaries
which may come into the possession of any Agent-Related Person.

 

Page 94



--------------------------------------------------------------------------------

Section 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct; provided that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided
further that to the extent an L/C Issuer is entitled to indemnification under
this Section 9.07 solely in connection with its role as an L/C Issuer, only the
Revolving Credit Lenders shall be required to indemnify such L/C Issuer in
accordance with this Section 9.07. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

Section 9.08. Agents in their Individual Capacities. JPMCB and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each Loan Party
or any of their Subsidiaries as though JPMCB were not the Administrative Agent
or the L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, JPMCB or its Affiliates
may receive information regarding any Loan Party or any of their Subsidiaries
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or any of their Subsidiaries) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, JPMCB shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the L/C Issuer, and the terms
“Lender” and “Lenders” include JPMCB in its individual capacity.

Section 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Company at all times other than
during the existence of an Event of Default under Section 8.01(f) (which consent
of the Company shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Company, a successor agent from among the Lenders. Upon
the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative

 

Page 95



--------------------------------------------------------------------------------

Agent, the provisions of this Article 9 and Sections 11.04 and 11.05 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent under this Agreement. If no successor agent has
accepted appointment as the Administrative Agent by the date which is 30 days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Administrative Agent hereunder by a successor, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article 9 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the
Administrative Agent.

Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.04(i), 2.04(j), 2.10 and 11.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11. [Reserved].

Section 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page and/or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “joint book-running manager,”
“arranger,” or “joint lead arranger” shall have any

 

Page 96



--------------------------------------------------------------------------------

right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

Section 9.13. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, administrative sub-agent or administrative co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

(b) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Company, shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

ARTICLE 10

GUARANTY

Section 10.01. Guaranty. The Company hereby guarantees the punctual payment when
due, whether at scheduled maturity or by acceleration, demand or otherwise, of
all of its Guaranteed Obligations (the Company, in its capacity as guarantor
under this Article 10, the “Guarantor Party”). Without limiting the generality
of the foregoing, the liability of the Guarantor Party shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Credit Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

Section 10.02. [Reserved].

Section 10.03. Guaranty Absolute. The Guarantor Party guarantees that its
Guaranteed Obligations will be paid in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Credit
Party with respect thereto. The Obligations of the Guarantor Party under or in
respect of this Article 10 are independent of the Guaranteed Obligations or any
other Obligations of any other Loan

 

Page 97



--------------------------------------------------------------------------------

Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against the Guarantor Party to enforce
this Article 10, irrespective of whether any action is brought against any other
Loan Party or whether any other Loan Party is joined in any such action or
actions. The liability of the Guarantor Party under this Article 10 shall be
irrevocable, absolute and unconditional, and the Guarantor Party hereby
irrevocably waives any defenses (other than payment in full of the Guaranteed
Obligations) it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of its Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in its Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of its Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of its Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of its Guaranteed Obligations or any other assets
of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Credit Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Credit Party (the Guarantor Party waiving any duty on
the part of the Credit Parties to disclose such information);

(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any other guarantor or
surety with respect to its Guaranteed Obligations; or

(h) any other circumstance or any existence of or reliance on any representation
by any Credit Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety other than
satisfaction in full of the Obligations.

This Article 10 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guarantor Party’s Guaranteed
Obligations is rescinded or must otherwise be returned by any Credit Party or
any other Person upon the insolvency, bankruptcy or reorganization of any Loan
Party or otherwise, all as though such payment had not been made.

Section 10.04. Waiver and Acknowledgments. (a) The Guarantor Party hereby waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of its Guaranteed Obligations
and this Article 10 (other than any notice expressly required by the Loan
Documents) and any requirement that any Credit Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person.

 

Page 98



--------------------------------------------------------------------------------

(b) The Guarantor Party hereby unconditionally and irrevocably waives any right
to revoke this Article 10 and acknowledges that this Article 10 is continuing in
nature and applies to all of its Guaranteed Obligations, whether existing now or
in the future.

(c) The Guarantor Party hereby unconditionally and irrevocably waives any
defense arising by reason of any claim or defense based upon an election of
remedies by any Credit Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Guarantor Party or other rights of
the Guarantor Party to proceed against any of the other Loan Parties, any other
guarantor or any other Person and any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of the Guarantor Party
under this Article 10.

(d) The Guarantor Party hereby unconditionally and irrevocably waives any duty
on the part of any Credit Party to disclose to the Guarantor Party any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Credit Party.

(e) The Guarantor Party acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in this Article 10 are knowingly made
in contemplation of such benefits.

Section 10.05. Subrogation. The Guarantor Party hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of the Guarantor Party’s
Obligations under or in respect any Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Credit Party against any other Loan Party or any other insider guarantor,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guarantor Party’s Guaranteed Obligations and all other amounts
payable under this Article 10 shall have been paid in full in cash, all Letters
of Credit shall have expired or been terminated or otherwise provided for in
full in a manner reasonably satisfactory to the L/C Issuer and the Commitments
shall have expired or been terminated. If any amount shall be paid to the
Guarantor Party in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Article 10, (b) the latest
Maturity Date and (c) the latest date of expiration or termination of all
Letters of Credit or other provision therefor in full in a manner reasonably
satisfactory to the L/C Issuers, such amount shall be received and held in trust
for the benefit of the Credit Parties, shall be segregated from other property
and funds of the Guarantor Party and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guarantor Party’s
Guaranteed Obligations and all other amounts payable by it under this Article
10, whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) all of the Guaranteed Obligations and all other amounts
payable under this Article 10 shall have been paid in full in cash, (ii) the
latest Maturity Date

 

Page 99



--------------------------------------------------------------------------------

shall have occurred and (iii) all Letters of Credit shall have expired or been
terminated or other provision therefor in full shall have been made in a manner
reasonably satisfactory to the L/C Issuer, the Credit Parties will, at the
Guarantor Party’s request and expense, execute and deliver to the Guarantor
Party appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Guarantor
Party of an interest in the Guaranteed Obligations resulting from such payment
made by the Guarantor Party pursuant to this Article 10.

Section 10.06. Payment Free and Clear of Taxes. Any and all payments by the
Guarantor Party under this Article 10 shall be made in accordance with the
provisions of this Agreement, including the provisions of Section 3.01 (and the
Guarantor Party shall make such payments of Taxes or Other Taxes to the extent
described in Section 3.01), as though such payments were made by a Designated
Borrower.

Section 10.07. No Waiver; Remedies. No failure on the part of any Credit Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 10.08. Right of Set-Off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.02 to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of said Section 8.02, the Administrative Agent and, after obtaining
the prior written consent of the Administrative Agent, each other Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, but not any deposits held in a custodial, trust or other
fiduciary capacity) at any time held and other indebtedness at any time owing by
such Agent, such Lender or such Affiliate to or for the credit or the account of
the Guarantor Party against any and all of the Obligations of the Guarantor
Party now or hereafter existing under any Loan Document, irrespective of whether
such Agent or such Lender shall have made any demand under any Loan Document and
although such Obligations may be unmatured. Each Agent and each Lender agrees
promptly to notify the Guarantor Party after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender and their
respective Affiliates under this Section 10.08 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) that such
Agent, such Lender and their respective Affiliates may have.

Section 10.09. Continuing Guaranty; Assignments under this Agreement. This
Article 10 is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Article 10, (ii) the latest
Maturity Date and (iii) the latest date of expiration or termination of all
Letters of Credit or other provision therefor in full in a manner reasonably
satisfactory to the L/C Issuer, (b) be binding upon the Guarantor Party, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Credit Parties and their permitted successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Credit Party may assign or otherwise transfer all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Loans owing to it and the Note or Notes held by
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Credit Party herein or
otherwise, in each case as and to the extent provided in Section 11.07. The
Guarantor Party shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of all Lenders.

 

Page 100



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

Section 11.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that:

(i) no amendment, waiver or consent shall, without the written consent of each
Lender directly affected thereby:

(A) extend or increase the Commitment of any Lender (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or 4.02, or the
waiver of any Default or Event of Default shall not constitute an extension or
increase of any Commitment of any Lender);

(B) postpone any date scheduled for any payment of principal or interest under
Section 2.08 or 2.09 or fees under Section 2.04(i), 2.04(j), 2.10(a), 2.10(b),
2.17(b)(iv) or 2.17(b)(v);

(C) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (3) of the second proviso
to this Section 11.01(a)) any fees or other amounts payable hereunder or under
any other Loan Document, it being understood that any change to the definition
of Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest at the Default Rate; or

(D) change Section 2.14 or 8.03 in any manner that would alter the pro rata
sharing of payments required thereby; and

(ii) no amendment, waiver or consent shall, without the written consent of each
Lender,

(A) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder; or

(B) release all or substantially all of the value of the Guaranty;

provided further that:

(1) no amendment, waiver or consent shall, unless in writing and signed by the
relevant L/C Issuer in addition to the Lenders required above, affect the rights
or duties of such L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;

 

Page 101



--------------------------------------------------------------------------------

(2) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lenders in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lenders under this Agreement;

(3) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;

(4) Section 11.07(i) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;

(5) [reserved];

(6) no amendment, waiver or consent shall alter the allocation of payments,
obligations or rights set forth in, Section 2.01(c), 2.04(l) or 2.17(b) between
the Tranches of Revolving Credit Commitments without the consent of Lenders
having more than 50% of the outstanding principal amount of each Tranche of
Revolving Credit Commitments affected thereby, voting as separate classes; and

(7) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.

(b) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended nor the principal amount owed to such Lender reduced nor the final
maturity thereof extended without the consent of such Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders).

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

(d) Notwithstanding anything to the contrary contained herein, in order to
implement any Additional Revolving Credit Commitments in accordance with Section
2.16, this Agreement may be amended for such purpose (but solely to the extent
necessary to add such Additional Revolving Credit Commitments in accordance with
Section 2.16) by the Company, the Administrative Agent and the relevant Lenders
providing such Additional Revolving Credit Commitments.

 

Page 102



--------------------------------------------------------------------------------

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans (“Refinanced Term Loans”)
with a replacement term loan tranche hereunder (“Replacement Term Loans”);
provided that (i) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(ii) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (iii) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (iv) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

(f) Notwithstanding anything to the contrary contained in this Section 11.01, in
the event that the Company requests that this Agreement be modified or amended
in a manner that would require the unanimous consent of all of the Lenders (or
all affected Lenders) and such modification or amendment is agreed to by the
Required Lenders, then with the consent of the Company and the Required Lenders,
the Company and the Required Lenders shall be permitted to amend this Agreement
without the otherwise required consent of the Lender or Lenders that did not
agree to the modification or amendment requested by the Company (such Lender or
Lenders, collectively the “Dissenting Lenders”) to provide for (i) the
termination of the Commitment of each of the Dissenting Lenders, (ii) the
addition to this Agreement of one or more other financial institutions (each of
which shall be an Eligible Assignee), or an increase in the Commitment of one or
more of the Required Lenders (with the written consent thereof), so that the
total Commitment after giving effect to such amendment shall be in the same
amount as the total Commitment immediately before giving effect to such
amendment, (iii) if any Loans (including, for the avoidance of doubt, any L/C
Advances and Swing Line Loans made by any Dissenting Lender) are outstanding at
the time of such amendment, the making of such additional Loans by such new
financial institutions or Required Lender or Lenders, as the case may be, as may
be necessary to repay in full, at par, the outstanding Loans of the Dissenting
Lenders and any other amounts then due and owing to such Dissenting Lenders
immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (i), (ii) and (iii).

Section 11.02. Notices and Other Communications; Facsimile Copies.
(a) Generally. Unless otherwise expressly provided herein, all notices and other
communications provided for under any Loan Document shall be in writing
(including by facsimile transmission and, except as otherwise specifically
provided herein, electronic mail). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or (subject to
Section 11.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lenders, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

Page 103



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent, the L/C Issuer and the Swing Line Lenders.

All such notices and other communications shall be deemed to be given or made
upon the earlier of (x) actual receipt by the relevant party and (y) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered;
provided that notices and other communications to the Administrative Agent, the
L/C Issuer and the Swing Line Lenders pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic means. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on each Loan Party, each Agent and each Lender. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.

(c) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(d) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Such Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of such Borrower in the absence of gross
negligence or willful misconduct.

Section 11.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided under each Loan Document
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

Page 104



--------------------------------------------------------------------------------

Section 11.04. Attorney Costs, Expenses and Taxes. Each Borrower agrees (a) to
pay or reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of a single firm
of attorneys acting as counsel to the Administrative Agent, and (b) to pay or
reimburse the Administrative Agent and each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs of counsel to the Administrative Agent. All amounts due under this Section
11.04 shall be paid within ten (10) Business Days after receipt by the Company
of an invoice in reasonable detail. The agreements in this Section 11.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent or any
Lender, in its sole discretion.

Section 11.05. Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall jointly and severally
indemnify and hold harmless each Agent, each Arranger, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents,
attorneys-in-fact, trustees and advisors (collectively the “Indemnitees”) from
and against any and all liabilities, losses, damages, claims and costs
(including Attorney Costs, which shall be limited to one counsel to the
Administrative Agent and the Lenders (exclusive of one local counsel to the
Administrative Agent and the Lenders in each relevant jurisdiction), unless
(x) the interests of the Administrative Agent and the Lenders are sufficiently
divergent, in which case one additional counsel may be appointed and (y) if the
interests of any Lender or group of Lenders (other than all of the Lenders) are
distinctly or disproportionately affected, one additional counsel for such
Lender or group of Lenders in the case of clause (a) below) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with:

(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby;

(b) any Commitment, Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit); or

(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by any Restricted Company
or any of their Subsidiaries, or any Environmental Liability related in any way
to any Restricted Company or any of their Subsidiaries; or

(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto;

 

Page 105



--------------------------------------------------------------------------------

(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, losses, damages, claims and
costs (x) have resulted from the gross negligence or willful misconduct of such
Indemnitee or material breach of the Loan Documents by such Indemnitee as
determined by the final non-appealable judgment of a court of competent
jurisdiction or (y) arise from claims of any of the Lenders solely against one
or more Lenders that have not resulted from any misrepresentation, default or
the breach of any Loan Document or any actual or alleged performance or
non-performance by a Borrower or one of its Subsidiaries or other Affiliates or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through SyndTrak or other similar information transmission
systems in connection with this Agreement, except to the extent resulting from
the willful misconduct or gross negligence of such Indemnitee as determined by
the final non-appealable judgment of a court of competent jurisdiction, nor
shall any Indemnitee or any Loan Party have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Fifth Restatement Effective Date);
provided, however, that the foregoing liability exclusion with respect to the
Loan Parties shall not limit the indemnification obligations of the Loan Parties
otherwise provided for above in respect of third party claims against the
Indemnitees. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 11.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this Section
11.05 shall be paid promptly after receipt by the Company of an invoice in
reasonable detail. The agreements in this Section 11.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. Without limiting the provisions of
Section 3.01, this Section 11.05 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc., arising from any
non-Tax claim.

Section 11.06. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then:

(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and

(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Federal Funds Rate from time to
time in effect.

 

Page 106



--------------------------------------------------------------------------------

Section 11.07. Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Notwithstanding Section 11.07(a), neither the Company nor any other Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender.

(c) Notwithstanding Section 11.07(a), no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 11.07(d), (ii) by way of participation
in accordance with the provisions of Section 11.07(f), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Sections
11.07(h) and 11.07(j) or (iv) to an SPC in accordance with the provisions of
Section 11.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(d) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement; provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or, in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the outstanding principal balance of the Loan of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $25,000,000, in the case of any
assignment in respect of the Revolving Credit Facility, or $1,000,000, in the
case of any assignment in respect of any Term Loans, unless each of the
Administrative Agent and, so long as no Event of Default in respect of Section
8.01(a) or 8.01(f) has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not (x) apply to rights in respect of Swing Line Loans or
(y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

(iii) any assignment of a Term Loan or a Revolving Credit Commitment to an
Eligible Assignee must be approved, if applicable, by the Persons specified for
such assignment in the definition of Eligible Assignee;

(iv) the parties (other than the Company unless its consent to such assignment
is required hereunder) to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee the Company shall have no obligation to
pay except as required in Section 3.09); and

 

Page 107



--------------------------------------------------------------------------------

(v) the assigning Lender shall deliver any Notes evidencing such Loans to the
Company or the Administrative Agent (and the Administrative Agent shall deliver
such Notes to the Company). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 11.07(e), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.07, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (d) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.07(f).

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.04 owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and each Borrower, each Agent and each Lender shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by any Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(f) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) each Borrower, each Agent and each
other Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 11.01(a)(i) or 11.01(a)(ii)
that directly affects such Participant. Subject to Section 11.07(g), each
Participant shall be entitled to the benefits of Section 3.01, and Sections 3.04
through 3.07 (subject to the requirements and limitations therein, including the
requirements under Sections 3.01(f) (it being understood that the documentation
required under Section 3.01(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.07(d). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.10 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.14 as though it were a Lender.

 

Page 108



--------------------------------------------------------------------------------

(g) A Participant shall not be entitled to receive any greater payment under
Section 3.01 and Sections 3.04 through 3.07 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive as to
the identity of each Participant and the amount of Loans and Commitments
attributed to such Participant, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement under its Note, if any to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein:

(i) any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that

(A) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and

(B) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.

(ii) (A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of any Borrower under this Agreement (including its obligations
under Section 3.01 or 3.04 through 3.07), (B) no

 

Page 109



--------------------------------------------------------------------------------

SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (C) the Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.

(iii) any SPC may (A) with notice to, but without prior consent of any Borrower
or the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (B) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise (unless such trustee is an Eligible Assignee which has
complied with the requirements of Section 11.07(d)).

Section 11.08. Successors. Notwithstanding anything to the contrary contained
herein, any or all of JPMCB, Bank of America, Wells Fargo Bank, HSBC, BTMU and
U.S. Bank may, upon 30 days’ notice to the Company and the Lenders, resign as
L/C Issuer and/or Swing Line Lender; provided that on or prior to the expiration
of such 30-day period with respect to any resignation as L/C Issuer, such
resigning L/C Issuer shall have identified a successor L/C Issuer reasonably
acceptable to the Company willing to accept its appointment as successor L/C
Issuer. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Company shall be entitled to appoint a successor L/C Issuer or Swing Line
Lender from among the Lenders willing to accept such appointment; provided that
a failure by the Company to appoint any such successor shall not affect the
resignation of JPMCB, Bank of America, Wells Fargo Bank, HSBC, BTMU or U.S. Bank
as L/C Issuer or Swing Line Lender, as the case may be, except as provided
above. If any entity resigns as L/C Issuer, it shall retain all the rights and
obligations of the L/C Issuer with respect to all Letters of Credit outstanding
as of the effective date of its resignation as L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Specified Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c)). If JPMCB, Bank of America, Wells Fargo Bank, HSBC,
BTMU or U.S. Bank resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Specified Rate Loans and/or Base Rate Loans (as
applicable) or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.05(c).

Section 11.09. Confidentiality. Each Agent and each Lender agrees to maintain
the confidentiality of the Information, except that the Information may be
disclosed (a) to its affiliates, directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and who have agreed or are otherwise
obligated to keep such Information confidential, and

 

Page 110



--------------------------------------------------------------------------------

the applicable Agent or Lender shall be responsible for compliance by such
Persons with such obligations); (b) to the extent requested by any regulatory
authority having jurisdiction over the applicable Agent or Lender; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process; provided that the Agent or Lender that discloses any Information
pursuant to this clause (c) shall provide the Company prompt notice of such
disclosure; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions substantially the same as (or no less
restrictive than) those of this Section 11.09 (or as may otherwise be reasonably
acceptable to each Borrower), (x) to any Eligible Assignee of or Participant in,
or any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (y) to any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to its obligations under this Agreement;
(f) with the written consent of the Company; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this Section
11.09; (h) to any state, Federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; or (i) to any rating agency when required
by it (it being understood that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender). In addition, any
Agent and any Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to any Agent and any
Lender in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section 11.09, “Information” means all information received
from any Loan Party relating to any Loan Party or any of its Subsidiaries or
Affiliates, or their respective businesses, other than any such information that
is publicly available to any Agent or any Lender prior to disclosure by any Loan
Party (or any of their respective Subsidiaries or Affiliates) other than as a
result of a breach of this Section 11.09.

Section 11.10. Set-off. In addition to any rights and remedies of each Lender
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to any Loan Party, any such notice being waived by each Borrower (on its
own behalf and on behalf of each other Loan Party) to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, but not any deposits held in a custodial,
trust or other fiduciary capacity), at any time held by, and other Indebtedness
at any time owing by, such Lender to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Company and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 11.10 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

Section 11.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under any Loan Document shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to

 

Page 111



--------------------------------------------------------------------------------

such Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 11.12. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 11.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of any Agent or any Lender in any other
Loan Document shall not be deemed a conflict with this Agreement and subject, in
the case of Letter of Credit Applications, to the last sentence of Section
2.04(b)(i). Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 11.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 11.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 11.16. [Reserved].

Section 11.17. Governing Law. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

Page 112



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
CITY OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO (EXCEPT THAT, IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY
OR SIMILAR PROCEEDINGS WITH RESPECT TO THE ADMINISTRATIVE AGENT, ANY L/C ISSUER,
ANY SWING LINE LENDER OR ANY OTHER LENDER, ACTIONS OR PROCEEDINGS RELATED TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING
SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS).

Section 11.18. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 11.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 11.19. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender, each Swing Line Lender and the L/C Issuer
that each such Lender, Swing Line Lender and the L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

Section 11.20. No Implied Duties. The Borrowers acknowledge that (a) the sole
role of the Arrangers is to syndicate the Facilities and to arrange for future
amendments and other modifications hereto and (b) no Agent has any duty other
than as expressly provided herein. Without limiting the generality of the
foregoing, the Borrowers agree that no Arranger or Agent shall in any event be
subject to any fiduciary or other implied duties. Additionally, the Borrowers
acknowledge and agree that the Arrangers are not advising the Borrower as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Borrowers have consulted and will continue to consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby
(including any amendments or other modifications hereto), and no Arranger or
Credit Party shall have any responsibility or liability to any Borrower with
respect thereto. Any review by any Arranger or Credit Party of the Borrowers,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of such Arranger or Credit
Party and shall not be on behalf of any Borrower.

 

Page 113



--------------------------------------------------------------------------------

Section 11.21. USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower and any guarantor, which information
includes the name and address of such Borrower or guarantor and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower or guarantor in accordance with the Act.

Section 11.22. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Page 114



--------------------------------------------------------------------------------

[SIGNATURE PAGES]

 

Page 115